Exhibit 10.1

 

EXECUTION VERSION

 

 

$1,000,000,000

 

THREE-YEAR TERM CREDIT AGREEMENT

 

Dated as of August 13, 2010

 

AMONG

 

AON CORPORATION,

 

as Borrower,

 

THE LENDERS,

 

CREDIT SUISSE AG

 

as Administrative Agent,

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

as Syndication Agent

 

and

 

BANK OF AMERICA, N.A.,

 

DEUTSCHE BANK SECURITIES INC.

 

and

 

RBS SECURITIES INC.

 

as Co-Documentation Agents

 

 

CREDIT SUISSE SECURITIES (USA) LLC

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

as Joint Lead Arrangers and Joint Bookrunners

 

and

 

BANK OF AMERICA, N.A.,

 

DEUTSCHE BANK SECURITIES INC.

 

and

 

RBS SECURITIES INC.
as Co-Arrangers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

 

PAGE

 

 

ARTICLE 1

 

DEFINITIONS

 

 

 

Section 1.01. Definitions

1

 

 

ARTICLE 2

 

THE CREDITS

 

 

 

Section 2.01. Commitment

20

Section 2.02. Required Payments

20

Section 2.03. Ratable Loans

20

Section 2.04. Types of Advances

20

Section 2.05. Undrawn Commitment Fee / Termination or Reductions of Commitments

20

Section 2.06. Minimum Amount of Each Advance

21

Section 2.07. Optional Principal Payments

21

Section 2.08. Method of Selecting Types and Interest Periods for New Advances

21

Section 2.09. Conversion and Continuation of Outstanding Advances

22

Section 2.10. Interest Rate, Etc

22

Section 2.11. Rates Applicable After Default

23

Section 2.12. Method of Payment

23

Section 2.13. Noteless Agreement; Evidence of Indebtedness

23

Section 2.14. Telephonic Notices

24

Section 2.15. Interest Payment Dates; Interest and Fee Basis

24

Section 2.16. Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions

25

Section 2.17. Lending Installations

25

Section 2.18. Non-Receipt of Funds by the Administrative Agent

25

Section 2.19. Replacement of Lender

26

 

 

ARTICLE 3

 

YIELD PROTECTION; TAXES

 

 

 

Section 3.01. Yield Protection

26

Section 3.02. Changes in Capital Adequacy Regulations

27

Section 3.03. Availability of Types of Advances

28

Section 3.04. Funding Indemnification

28

Section 3.05. Taxes

28

Section 3.06. Lender Statements; Survival of Indemnity

30

 

i

--------------------------------------------------------------------------------


 

ARTICLE 4

 

CONDITIONS PRECEDENT

 

 

 

Section 4.01. Effectiveness

31

Section 4.02. Conditions Precedent to the Advances on the Closing Date

32

 

 

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 5.01. Corporate Existence and Standing

35

Section 5.02. Authorization and Validity

35

Section 5.03. Compliance with Laws and Contracts

35

Section 5.04. Governmental Consents

36

Section 5.05. Financial Statements

36

Section 5.06. Material Adverse Change

36

Section 5.07. Taxes

36

Section 5.08. Litigation and Contingent Obligations

37

Section 5.09. ERISA

37

Section 5.10. Defaults

37

Section 5.11. Regulation U

37

Section 5.12. Investment Company

38

Section 5.13. Ownership of Properties

38

Section 5.14. Material Agreements

38

Section 5.15. Environmental Laws

38

Section 5.16. Insurance

39

Section 5.17. Insurance Licenses

39

Section 5.18. Disclosure

39

Section 5.19. Solvency

39

Section 5.20. Senior Debt

39

Section 5.21. Foreign Corrupt Practices Act

40

 

 

ARTICLE 6

 

COVENANTS

 

 

 

Section 6.01. Financial Reporting

40

Section 6.02. Use of Proceeds

42

Section 6.03. Notice of Default

42

Section 6.04. Conduct of Business

42

Section 6.05. Taxes

43

Section 6.06. Insurance

43

Section 6.07. Compliance with Laws

43

Section 6.08. Maintenance of Properties

43

Section 6.09. Inspection

43

Section 6.10. Capital Stock and Dividends

44

 

ii

--------------------------------------------------------------------------------


 

Section 6.11. Merger

44

Section 6.12. Liens

44

Section 6.13. Affiliates

45

Section 6.14. Change in Fiscal Year

45

Section 6.15. Restrictive Agreements

45

Section 6.16. Dispositions

46

Section 6.17. Financial Covenants

46

Section 6.18. ERISA

47

Section 6.19. Indebtedness

47

 

 

ARTICLE 7

 

DEFAULTS

 

 

 

Section 7.01. Defaults

48

 

 

ARTICLE 8

 

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

 

 

Section 8.01. Acceleration

49

Section 8.02. Amendments

50

Section 8.03. Preservation of Rights

51

 

 

ARTICLE 9

 

GENERAL PROVISIONS

 

 

 

Section 9.01. Survival of Representations

51

Section 9.02. Governmental Regulation

51

Section 9.03. Headings

51

Section 9.04. Entire Agreement

52

Section 9.05. Several Obligations; Benefits of this Agreement

52

Section 9.06. Expenses; Indemnification

52

Section 9.07. Numbers of Documents

54

Section 9.08. Accounting

54

Section 9.09. Severability of Provisions

54

Section 9.10. Nonliability of Lenders

54

Section 9.11. Confidentiality

54

Section 9.12. Disclosure

55

Section 9.13. USA PATRIOT ACT NOTIFICATION

55

 

 

ARTICLE 10

 

THE ADMINISTRATIVE AGENT

 

 

 

Section 10.01. Authorization and Authority

55

Section 10.02. Administrative Agent Individually

56

 

iii

--------------------------------------------------------------------------------


 

Section 10.03. Duties of Administrative Agent; Exculpatory Provisions

57

Section 10.04. Reliance by Administrative Agent

58

Section 10.05. Delegation of Duties

58

Section 10.06. Resignation of Administrative Agent

59

Section 10.07. Non-Reliance on Administrative Agent and Other Lenders

59

Section 10.08. No Other Duties, Etc

60

 

 

ARTICLE 11

 

SETOFF; RATABLE PAYMENTS

 

 

 

Section 11.01. Setoff

61

Section 11.02. Ratable Payments

61

 

 

ARTICLE 12

 

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

 

 

Section 12.01. Successors and Assigns

61

Section 12.02. Participations

62

Section 12.03. Assignments

63

Section 12.04. Dissemination of Information

64

Section 12.05. Tax Treatment

64

 

 

ARTICLE 13

 

NOTICES

 

 

 

Section 13.01. Giving Notice

65

Section 13.02. Change of Address

66

 

 

ARTICLE 14

 

COUNTERPARTS

 

 

 

ARTICLE 15

 

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

 

 

Section 15.01. CHOICE OF LAW

66

Section 15.02. CONSENT TO JURISDICTION

66

Section 15.03. WAIVER OF JURY TRIAL

67

 

iv

--------------------------------------------------------------------------------


 

Schedules

 

 

 

Pricing Schedule

 

Schedule 1.01

Commitments

Schedule 4.02(g)

Continuing Debt Instruments

Schedule 5.21

Foreign Corrupt Practices Act Matters

 

 

Exhibits

 

 

 

Exhibit A

Form Note

Exhibit B

Form Compliance Certificate

Exhibit C

Form Assignment Agreement

 

v

--------------------------------------------------------------------------------


 

THREE-YEAR TERM CREDIT AGREEMENT

 

This Three-Year Term Credit Agreement, dated as of August 13, 2010, is among Aon
Corporation, a Delaware corporation, the Lenders (as defined below), and Credit
Suisse AG, as Administrative Agent.

 

R E C I T A L S:

 

A.            In connection with the Transactions (as defined below), the
Borrower has requested the Lenders to make financial accommodations to it in the
aggregate principal amount of $1,000,000,000; and

 

B.            The Lenders are willing to extend such financial accommodations on
the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
made herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.  Definitions.  As used in this Agreement:

 

“Activities” is defined in Section 10.02(b).

 

“Administrative Agent” means Credit Suisse AG in its capacity as contractual
representative of the Lenders pursuant to Article 10, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article 10.

 

“Administrative Questionnaire” shall mean an administrative questionnaire in a
form provided by the Administrative Agent which shall include, without
limitation, a designation by the assignee of one or more credit contacts to whom
all syndicate-level information (which may contain material non-public
information about the Borrower, the Company or their respective Subsidiaries,
related parties or securities) will be made available, who will comply with
Section 9.11 of this Agreement and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including federal and state securities laws.

 

“Advance” means a borrowing of Loans, (a) advanced by the Lenders on the same
Borrowing Date, or (b) converted or continued by the Lenders on the same date of
conversion or continuation, consisting, in either case, of the aggregate amount
of the several Loans of the same Type and, in the case of Eurodollar Loans, for
the same Interest Period.

 

“Affected Lender” is defined in Section 2.19.

 

1

--------------------------------------------------------------------------------


 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

 

“Agent” means the Administrative Agent, any Arranger, the Syndication Agent, the
Co-Documentation Agents and each Co-Arranger and “Agents” means all of them.

 

“Agent’s Group” is defined in Section 10.02(b).

 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced from time to time pursuant to the terms hereof.  The initial
Aggregate Commitment is $1,000,000,000.

 

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

 

“Agreement” means this Three-Year Term Credit Agreement, as it may be amended or
modified and in effect from time to time.

 

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time, applied in a manner consistent with those used
in preparing the financial statements referred to in Section 4.02(h).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Eurodollar Base Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided that, for the avoidance
of doubt, the Eurodollar Base Rate for any day shall be based on the rate
determined on such day at approximately 11 a.m. (London time) by reference to
the British Bankers’ Association Interest Settlement Rates for deposits in
dollars (as set forth by any service selected by the Administrative Agent that
has been nominated by the British Bankers’ Association as an authorized vendor
for the purpose of displaying such rates).  Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Eurodollar Base Rate shall be effective on the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Eurodollar Base Rate, as
the case may be.

 

“Alternate Base Rate Advance” means an Advance which bears interest determined
by reference to the Alternate Base Rate.

 

“Alternate Base Rate Loan” means a Loan which bears interest determined by
reference to the Alternate Base Rate.

 

2

--------------------------------------------------------------------------------


 

“Applicable Margin” means, (a) with respect to Alternate Base Rate Advances, the
percentage rate per annum which is applicable at such time with respect to
Alternate Base Rate Advances as set forth in the Pricing Schedule and (b) with
respect to Eurodollar Advances, the percentage rate per annum which is
applicable at such time with respect to Eurodollar Advances as set forth in the
Pricing Schedule.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Credit Suisse Securities (USA) LLC and Morgan Stanley Senior
Funding, Inc. and their respective successors, in their capacity as “Joint Lead
Arrangers”.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Authorized Officer” means any of the president, chief financial officer,
treasurer or vice-president and controller of the Borrower, acting singly.

 

“Borrower” means Aon Corporation, a Delaware corporation, and its successors and
permitted assigns.

 

“Borrower Debt Rating” means the senior unsecured long-term debt (without third
party credit enhancement) rating of the Borrower as determined by a rating
agency identified on the Pricing Schedule.

 

“Borrowing Date” means a date on which an Advance is made hereunder.

 

“Borrower Material Adverse Change” is defined in Section 4.02(n).

 

“Borrower Material Adverse Effect” means any event, change, effect, development,
state of facts, condition, circumstance or occurrence that is or would
reasonably be expected to be materially adverse to the business, assets,
liabilities, condition (financial or otherwise) or results of operations of the
Borrower and its Subsidiaries, taken as a whole, but shall not be deemed to
include any event, change, effect, development, state of facts, condition,
circumstance or occurrence: (i) in or affecting economic conditions (including
changes in interest rates) or the financial or securities markets in the United
States or elsewhere in the world, to the extent the Borrower and its
Subsidiaries are not adversely affected in a disproportionate manner relative to
other participants in the industries in which the Borrower and its Subsidiaries
operate, (ii) in or affecting the industries in which the Borrower and its
Subsidiaries operate generally (but, for the avoidance of doubt, not including
the industries in which the Borrower’s or any of its Subsidiaries’ clients or
customers operate), to the extent the Borrower and its Subsidiaries are not
adversely affected in a disproportionate manner relative to other participants
in the industries in which the Borrower and its Subsidiaries operate or
(iii) resulting from or arising out of (A) the announcement or the existence of,
or compliance with, or taking any action required by the

 

3

--------------------------------------------------------------------------------


 

Merger Agreement or the Transactions (as defined in the Merger Agreement),
(B) any taking of any action at the written request of the Company (and, with
respect to any material action, with the prior written consent of the Arrangers,
not to be unreasonably withheld), (C) any litigation arising from allegations of
a breach of fiduciary duty or other violation of applicable Law relating to the
Merger Agreement or the Transactions (as defined in the Merger Agreement),
(D) any adoption, implementation, promulgation, repeal, modification,
reinterpretation or proposal, in each case after the date of the Merger
Agreement, of any rule, regulation, ordinance, order, protocol or any other Law
of or by any national, regional, state or local Governmental Entity, to the
extent the Borrower and its Subsidiaries are not adversely affected in a
disproportionate manner relative to other participants in the industries in
which the Borrower and its Subsidiaries operate, (E) any changes in GAAP or
accounting standards or interpretations thereof, to the extent the Borrower and
its Subsidiaries are not adversely affected in a disproportionate manner
relative to other participants in the industries in which the Borrower and its
Subsidiaries operate, (F) any outbreak or escalation of hostilities or acts of
war or terrorism, to the extent the Borrower and its Subsidiaries are not
adversely affected in a disproportionate manner relative to other participants
in the industries in which the Borrower and its Subsidiaries operate or (G) any
change in the share price or trading volume of the Parent Common Stock, in the
Borrower’s credit rating or in any analyst’s recommendations, in each case in
and of itself, or the Borrower’s failure to meet projections or forecasts
(including any analyst’s projections), in and of itself (provided, in each case,
that the event, change, effect, development, condition, circumstance or
occurrence underlying such change or failure shall not be excluded, and may be
taken into account, in determining whether there is or would reasonably be
expected to be a Borrower Material Adverse Effect).  The capitalized terms used
in this definition and not otherwise defined in this Agreement shall have the
meanings set forth in the Merger Agreement as in effect on the date hereof.

 

“Borrowing Notice” is defined in Section 2.08.

 

“Bridge Credit Agreement” means the Senior Bridge Term Loan Credit Agreement
dated as of the date hereof among Aon Corporation, as borrower, Credit Suisse
AG, as administrative agent, and the lenders and agents party thereto as it may
be amended or modified and in effect from time to time to the extent permitted
hereunder.

 

“Bridge Loan Documents” means the “Loan Documents” as defined in the Bridge
Credit Agreement.

 

“Bridge Loans” means the “Loans” as defined in the Bridge Credit Agreement.

 

“Business Day” means (a) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York for the conduct of substantially all
of their commercial lending activities, interbank wire transfers can be made on
the Fedwire system and dealings in United States dollars are carried on in the
London interbank market and (b) for all other purposes, a day (other than a
Saturday or Sunday) on which banks generally are open in New York for the
conduct of

 

4

--------------------------------------------------------------------------------


 

substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system.

 

“Cananwill Securitization” means each of (i) the Second Amended and Restated
Purchase Agreement, dated as of March 30, 2001, by and among Cananwill Premium
Credit Trust, Cananwill Corporation, the Borrower, the Purchasers and Managing
Agents listed on the signature pages thereto and JP Morgan Chase Bank, N.A.
(successor by merger to Bank One, NA), as Administrative Agent, (ii) the
Receivables Purchase Agreement, dated as of December 11, 2002, by and among
Cananwill Canada Limited, the Borrower and CIBC Mellon Trust Company, in its
capacity as Trustee of Plaza Trust, (iii) the Amended and Restated Receivables
Purchase Agreement, dated as of December 19, 2002, by and among Cananwill
Receivables Purchase Facility, L.L.C., Cananwill Europe Limited, the Borrower,
the Purchasers and Managing Agents listed on the signature pages thereto and JP
Morgan Chase Bank, N.A. (successor by merger to Bank One, NA), as administrative
agent and (iv) the Receivables Facilities Agreement, dated as of December 20,
2001, by and among Abel Tasman Holdings Pty Limited, Cananwill Australia Pty
Limited, Cananwill, Inc. and ABN AMRO Asset Management (Australia) Limited, in
each case as the same may be modified, amended or supplemented from time to
time, provided that such modification, amendment or supplement does not change
the fundamental nature thereof.

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

 

“Change” is defined in Section 3.02.

 

“Change in Control” means (a) the acquisition by any Person, or two or more
Persons acting in concert, including without limitation any acquisition effected
by means of any transaction contemplated by Section 6.11, of beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934) of 30% or more of the
outstanding shares of voting stock of the Borrower, or (b) during any period of
25 consecutive calendar months, commencing on the date of this Agreement, the
ceasing of those individuals (the “Continuing Directors”) who (i) were directors
of the Borrower on the first day of each such period or (ii) subsequently became
directors of the Borrower and whose initial election or initial nomination for
election subsequent to that date was approved by a majority of the Continuing
Directors then on the board of directors of the Borrower, to constitute a
majority of the board of directors of the Borrower.

 

“Closing Date” shall mean the date on which the Merger is consummated and the
conditions precedent set forth in Section 4.02 have been satisfied or waived.

 

5

--------------------------------------------------------------------------------


 

“Closing Date Specified Representations” means the representations and
warranties set forth in Sections 5.01(a), 5.02, 5.03 (other than the first
sentence thereof), 5.05, 5.11, 5.12, 5.18(a), 5.19 and 5.20.

 

“Co-Arranger Commitment Letter” means that Co-Arranger Commitment Letter dated
as of July 21, 2010 from Credit Suisse AG, Credit Suisse Securities (USA) LLC,
Morgan Stanley Senior Funding, Inc., Bank of America, N.A., Deutsche Bank
Securities Inc., Deutsche Bank AG Cayman Islands Branch, Deutsche Bank AG New
York Branch, and the Royal Bank of Scotland plc to the Borrower.

 

“Co-Arrangers” means Bank of America, N.A., Deutsche Bank Securities Inc. and
RBS Securities Inc. (or, in each case, their respective successors), in their
collective capacity as “Co-Arrangers”.

 

“Co-Documentation Agents” means Bank of America, N.A., Deutsche Bank Securities
Inc. and RBS Securities Inc. (or, in each case, their respective Affiliates and
successors), in their collective capacity as “Co-Documentation Agents”.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to the Borrower in an aggregate outstanding amount not exceeding the amount set
forth opposite its name on Schedule 1.01 hereto,  as it may be modified as a
result of any assignment that has become effective pursuant to
Section 12.03(b) or as otherwise modified from time to time pursuant to the
terms hereof.

 

“Commitment Fee” is defined in Section 2.05(a).

 

“Commitment Letter” means that Commitment Letter dated as of July 11, 2010 from
Credit Suisse AG, Credit Suisse Securities (USA) LLC and Morgan Stanley Senior
Funding, Inc. to the Borrower.

 

“Communications” is defined in Section 13.01.

 

“Company” means Hewitt Associates, Inc., a Delaware corporation.

 

“Company Material Adverse Change” is defined in Section 4.02(o).

 

“Company Material Adverse Effect” means any event, change, effect, development,
state of facts, condition, circumstance or occurrence that is or would be
reasonably expected to be materially adverse to the business, assets,
liabilities, condition (financial or otherwise) or results of operations of the
Company and its Subsidiaries, taken as a whole, but shall not be deemed to
include any event, change, effect, development, state of facts, condition,
circumstance or occurrence: (i) in or affecting economic conditions (including
changes in interest rates) or the

 

6

--------------------------------------------------------------------------------


 

financial or securities markets in the United States or elsewhere in the world,
to the extent the Company and its Subsidiaries are not adversely affected in a
disproportionate manner relative to other participants in the industries in
which the Company or its Subsidiaries operate, (ii) in or affecting the
industries in which the Company or its Subsidiaries operate generally (but, for
the avoidance of doubt, not including the industries in which the Company’s or
any of its Subsidiaries’ clients or customers operate), to the extent the
Company and its Subsidiaries are not adversely affected in a disproportionate
manner relative to other participants in the industries in which the Company or
its Subsidiaries operate or (iii) resulting from or arising out of (A) the
announcement or the existence of, or compliance with, or taking any action
required by the Merger Agreement or the Transactions (as defined in the Merger
Agreement), (B) any taking of any action at the written request of the Borrower,
Merger Sub or Merger LLC (and, with respect to any material action, with the
prior written consent of the Arrangers, not to be unreasonably withheld),
(C) any litigation arising from allegations of a breach of fiduciary duty or
other violation of applicable law relating to the Merger Agreement or the
Transactions (as defined in the Merger Agreement), (D) any adoption,
implementation, promulgation, repeal, modification, reinterpretation or
proposal, in each case after the date of the Merger Agreement, of any rule,
regulation, ordinance, order, protocol or any other Law of or by any national,
regional, state or local Governmental Entity, to the extent the Company and its
Subsidiaries are not adversely affected in a disproportionate manner relative to
other participants in the industries in which the Company or its Subsidiaries
operate, (E) any changes in GAAP or accounting standards or interpretations
thereof, to the extent the Company or its Subsidiaries are not adversely
affected in a disproportionate manner relative to other participants in the
industries in which the Company and its Subsidiaries operate, (F) any outbreak
or escalation of hostilities or acts of war or terrorism, to the extent the
Company and its Subsidiaries are not adversely affected in a disproportionate
manner relative to other participants in the industries in which the Company or
its Subsidiaries operate, or (G) any change in the share price or trading volume
of the shares of Company Common Stock, in the Company’s credit rating or in any
analyst’s recommendations, in each case in and of itself, or the failure of the
Company to meet projections or forecasts (including any analyst’s projections),
in and of itself (provided, in each case, that the event, change, effect,
development, condition, circumstance or occurrence underlying such change or
failure shall not be excluded, and may be taken into account, in determining
whether there is or would reasonably be expected to be a Company Material
Adverse Effect).  The capitalized terms used in this definition and not
otherwise defined in this Agreement shall have the meanings set forth in the
Merger Agreement as in effect on the date hereof.

 

“Condemnation” is defined in Section 7.01(h).

 

“Confidential Information Memorandum” means the Confidential Information
Memorandum of the Borrower dated June 2010.

 

“Consolidated” or “consolidated”, when used in connection with any calculation,
means a calculation to be determined on a consolidated basis for the Borrower
and its Subsidiaries (or, when used with respect to any other Person, such
Person and its Subsidiaries) in accordance with generally accepted accounting
principles.

 

7

--------------------------------------------------------------------------------


 

“Consolidated Adjusted EBITDA” means, for any Measurement Period, Consolidated
Net Income for such period plus, (a) to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense,
(ii) expense for taxes paid or accrued, (iii) depreciation, (iv) amortization,
(v) extraordinary losses incurred other than in the ordinary course of business,
(vi) the Transaction Costs and (vii) non recurring cash charges incurred for
such period in connection with the Merger in an amount not to exceed $50,000,000
in the aggregate during the term of this Agreement minus (b) to the extent
included in Consolidated Net Income, extraordinary gains realized other than in
the ordinary course of business, all calculated for the Borrower and its
Subsidiaries on a consolidated basis; provided that, notwithstanding the
foregoing provisions of this definition, no amounts shall be added pursuant to
clauses (i) through (v) for any losses, costs, expenses or other charges
resulting from the settlement of any Disclosed Claims or any payments in respect
of any judgments or other orders thereon or any restructuring or other charges
in connection therewith or relating thereto.

 

“Consolidated Funded Debt” means, without duplication, (i) all Indebtedness of
the Borrower and its Subsidiaries of the types described in clauses (a), (b),
(c), (d) and (e) of the definition of Indebtedness (excluding, for purposes of
clauses (b) and (c), any leases that constitute operating leases in accordance
with Agreement Accounting Principles), and (ii) all Indebtedness of the Borrower
and its Subsidiaries of the type described in clause (j) of the definition of
Indebtedness with respect to Indebtedness of the types described in clause
(i) above, calculated on a Consolidated basis.

 

“Consolidated Interest Expense” means, for any Measurement Period, the interest
expense of the Borrower and its Subsidiaries calculated on a consolidated basis
for such period.

 

“Consolidated Leverage Ratio” means, as of the last day of any Measurement
Period, the ratio of Consolidated Funded Debt at such date to Consolidated
Adjusted EBITDA for such Measurement Period; provided that in the event that the
Senior Notes are issued prior to the Closing Date and the proceeds thereof are
held in escrow pursuant to arrangements reasonably satisfactory to the
Administrative Agent, the outstanding principal amount of the Senior Notes for
the purpose of determining the Consolidated Leverage Ratio at any time prior to
the Closing Date shall be deemed to be the excess (if any) of the outstanding
principal amount of the Senior Notes over the escrowed proceeds thereof.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated on a consolidated
basis for such period.

 

“Consolidated Net Worth” means, at any date of determination, the consolidated
common stockholders’ equity of the Borrower and its consolidated Subsidiaries
determined in accordance with Agreement Accounting Principles.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other

 

8

--------------------------------------------------------------------------------


 

financial condition of any other Person, or otherwise assures any creditor of
such other Person against loss, including, without limitation, any comfort
letter, operating agreement or take or pay contract or application for a Letter
of Credit.

 

“Continuing Debt Instruments” means the agreements and instruments set forth on
Schedule 4.02(g) as the same may be supplemented, modified, amended, refinanced
or replaced from time to time; provided that in each case the aggregate
outstanding principal amount thereof (or credit committed thereunder) is not
increased without the consent of the Required Lenders except as contemplated by
Section 6.19(b).

 

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

 

“Conversion/Continuation Notice” is defined in Section 2.09.

 

“Credit Extension” means the making of an Advance hereunder.

 

“Credit Extension Date” means the Borrowing Date for an Advance.

 

“Default” means an event described in Article 7.

 

“Defaulting Lender” has the meaning specified in Section 2.19.

 

“Disclosed Claims” means any litigation, proceeding or investigation disclosed
in (a) the Borrower’s annual report on Form 10-K for the year ended December 31,
2008 and (b) the Borrower’s quarterly report on Form 10-Q for the fiscal quarter
ended September 30, 2009 as filed with the Securities and Exchange Commission.

 

“Disposition” or “Dispose” means the sale, transfer or other disposition
(including any sale and leaseback transaction), in each case for consideration
in any single transaction or series of related transactions in excess of
$25,000,000 (as determined reasonably in good faith by the Borrower), by any
Person of any Property (including any equity interests owned by such Person, or
any notes or accounts receivable or any rights and claims associated therewith)
of such Person (or the granting of any option or other right to do any of the
foregoing).

 

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 4.01.

 

“Effective Date Specified Representations” means the representations and
warranties set forth in Sections 5.01(a), 5.02, 5.03 (other than the first
sentence thereof and clause (i)(B) of the second sentence thereof), 5.12 and
5.18.

 

“Environmental Laws” is defined in Section 5.15.

 

9

--------------------------------------------------------------------------------


 

“Environmental Liability” has the meaning specified in Section 9.06(b).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“Euro Facility” means the €650,000,000 Facility Agreement dated as of
February 7, 2005 by and among the Borrower, the Subsidiaries of the Borrower
party thereto, Citibank International plc, as agent, and the financial
institutions parties thereto as lenders, as the same may be supplemented,
modified and amended from time to time, provided that, in each case, the
principal amount of the credit committed thereunder is not increased without the
consent of the Required Lenders except as contemplated by Section 6.19(b). 
References to any specific section of the Euro Facility shall be deemed to refer
to the corresponding provision in the Euro Facility as modified, amended,
renewed or refinanced from time to time.

 

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.

 

“Eurodollar Base Rate” means, with respect to a Eurodollar Advance for the
Interest Period applicable to such Eurodollar Advance, the applicable British
Bankers’ Association Interest Settlement Rate for deposits in U.S. dollars
appearing on Reuters LIBOR01 Page as of 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Interest Period, and having a
maturity equal to such Interest Period, provided that, (i) if Reuters LIBOR01
Page is not available to the Administrative Agent for any reason, the applicable
Eurodollar Base Rate for the relevant Interest Period shall instead be the
applicable British Bankers’ Association Interest Settlement Rate for deposits in
U.S. dollars as reported by any other generally recognized financial information
service as of 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period, and having a maturity equal to such Interest
Period, and (ii) if no such British Bankers’ Association Interest Settlement
Rate is available to the Administrative Agent, the applicable Eurodollar Base
Rate for the relevant Interest Period shall instead be the rate determined by
the Administrative Agent to be the rate at which the Administrative Agent offers
to place deposits in U.S. dollars with first class banks in the London interbank
market at approximately 11:00 a.m. (London time) two (2) Business Days prior to
the first day of such Interest Period, in the approximate amount of the
Administrative Agent’s relevant Eurodollar Loan and having a maturity equal to
such Interest Period.

 

“Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.11, bears interest at the applicable Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (a) the quotient of (i) the Eurodollar Base Rate
applicable to such Interest Period, divided by (ii) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period, plus
(b) the Applicable Margin for Eurodollar Advances.

 

10

--------------------------------------------------------------------------------


 

“Excluded Indebtedness” means Indebtedness of the Borrower or any of its
Subsidiaries having an outstanding principal amount not in excess of $50,000,000
in the aggregate for all such Indebtedness.

 

“Excluded Taxes” means, in the case of each Lender and the Administrative Agent,
taxes imposed on its overall net income, and franchise taxes imposed on it, by
(i) the jurisdiction under the laws of which such Lender or the Administrative
Agent is incorporated or organized or (ii) the jurisdiction in which the
Administrative Agent’s or such Lender’s principal executive office or such
Lender’s applicable Lending Installation is located.

 

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 

“Existing Credit Agreement” means the $400,000,000 Three-Year Credit Agreement
dated as of December 4, 2009 among the Borrower, Citibank, N.A., as agent, and
the lenders party thereto, as amended, restated, supplemented or otherwise
modified from time to time.  References to any specific section of the Existing
Credit Agreement shall be deemed to refer to the corresponding provision in the
Existing Credit Agreement as modified, amended, renewed or refinanced from time
to time.

 

“FATCA” means Section 1471 through 1474 of the Code, as in effect on the date
hereof, and any applicable Treasury regulations or published administrative
guidance promulgated thereunder.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (New
York time) on such day on such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

 

“Fee Letter” means the Fee Letter dated as of July 11, 2010 from Credit Suisse
AG, Credit Suisse Securities (USA) LLC and Morgan Stanley Senior Funding, Inc.
to the Borrower.

 

“Financial Statements” is defined in Section 4.02(h).

 

“Fiscal Quarter” means each of the four three-month accounting periods
comprising a Fiscal Year.

 

“Fiscal Year” means the twelve-month accounting period ending December 31 of
each year.

 

“Foreign Corrupt Practices Act” is defined in Section 5.21.

 

11

--------------------------------------------------------------------------------


 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Target Attainment Percentage” has the meaning set forth in
Section 430(d)(2) of the Code or Section 303(d)(2) of ERISA.

 

“Governmental Authority” means any government (foreign or domestic) or any state
or other political subdivision thereof or any governmental body, agency,
authority, department or commission (including without limitation any taxing
authority or political subdivision) or any instrumentality or officer thereof
(including, without limitation, any court or tribunal and any board of
insurance, insurance department or insurance commissioner) exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any corporation, partnership or other entity directly or
indirectly owned or controlled by or subject to the control of any of the
foregoing.

 

“Hazardous Materials” is defined in Section 5.15.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement and
all other similar agreements or arrangements designed to alter the risks of any
Person arising from fluctuations in interest rates, currency values or commodity
prices.

 

“Immaterial Subsidiaries” means one or more Subsidiaries of the Borrower, the
Consolidated total assets, Consolidated revenues and Consolidated net operating
income of which, in the aggregate, do not exceed three percent (3%) of the
Consolidated total assets, Consolidated revenues and Consolidated net operating
income, respectively, of the Borrower and its Subsidiaries, in each case
determined as of the end, or for, as the case may be, the period of four Fiscal
Quarters most recently ended for which financial statements have been or are
required to have been delivered pursuant to Section 6.01(a) or Section 6.01(b).

 

“Indebtedness” of a Person means, without duplication, (a) such Person’s
obligations for borrowed money, (b) obligations of such Person representing the
deferred purchase price of Property or services (other than accounts payable
arising in the ordinary course of such Person’s business payable on terms
customary in the trade), (c) such Person’s obligations created or arising under
any conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (d) such Person’s obligations which are evidenced by
bonds, notes, debentures, acceptances, or similar instruments, (e) Capitalized
Lease Obligations of such Person, (f) Contingent Obligations of such Person,
(g) obligations, contingent or otherwise, for which such Person is obligated
pursuant to or in respect of Letters of Credit or bankers’ acceptances, (h) such
Person’s obligations under Hedging Agreements to the extent required to be
reflected on a balance sheet of such Person, (i) repurchase obligations or
liabilities of such Person with respect to accounts or notes receivable

 

12

--------------------------------------------------------------------------------


 

sold by such Person, and (j) all Indebtedness and other obligations referred to
in clauses (a) through (i) above secured by (or for which the holder of such
Indebtedness or other obligations has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including, without
limitation, accounts and contract rights) owned by such Person or payable out of
the proceeds or production from property of such Person, even though such Person
has not assumed or become liable for the payment of such Indebtedness or other
obligations.

 

“Information” is defined in Section 9.11.

 

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months commencing on a Business Day selected by the Borrower
pursuant to this Agreement.  An Interest Period of one, two, three or six months
shall end on (but exclude) the day which corresponds numerically to such date
one, two, three or six months thereafter; provided, however, that if there is no
such numerically corresponding day in such next, second, third or sixth
succeeding month, such Interest Period shall end on the last Business Day of
such next, second, third or sixth succeeding month.  If an Interest Period would
otherwise end on a day which is not a Business Day, such Interest Period shall
end on the next succeeding Business Day; provided, however, that if said next
succeeding Business Day falls in a new calendar month, such Interest Period
shall end on the immediately preceding Business Day.

 

“Knowledge” means the actual knowledge of any fact, circumstance or condition of
those officers of the Borrower, Merger Sub and Merger LLC set forth in
Section 9.03 of the Parent Disclosure Letter (as defined in the Merger
Agreement).

 

“Law” means any Federal, state, local, foreign, international or multinational
treaty, constitution, statute or other law, ordinance, rule or regulation.

 

“Lender Appointment Period” is defined in Section 10.06.

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.

 

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office or branch of such Lender or the Administrative Agent listed on
the signature pages hereof, on a Schedule or otherwise selected by such Lender
or the Administrative Agent pursuant to Section 2.17.

 

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

 

“Lien” means any security interest, lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including,

 

13

--------------------------------------------------------------------------------


 

without limitation, the interest of a vendor or lessor under any conditional
sale, Capitalized Lease or other title retention agreement).

 

“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article 2 (or any conversion or continuation thereof).

 

“Loan Documents” means this Agreement and any Notes issued pursuant to
Section 2.13 and the other documents and agreements contemplated hereby and
executed by the Borrower in favor of the Administrative Agent or any Lender.

 

“Margin Stock” has the meaning assigned to that term under Regulation U.

 

“Material Adverse Change” means a Borrower Material Adverse Change or a Company
Material Adverse Change.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, condition (financial or otherwise), performance, results of
operations, or prospects of the Borrower and its Subsidiaries taken as a whole,
(b) the ability of the Borrower to perform its obligations under the Loan
Documents, or (c) the validity or enforceability of any of the Loan Documents or
the rights or remedies of the Administrative Agent or the Lenders thereunder.

 

“Maturity Date” means the date that is three years from the Closing Date (or, if
such day is not a Business Day, the next preceding Business Day).

 

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive Fiscal Quarters of the Borrower ending on or prior to
such date.

 

“Merger” means the merger of Merger Sub with and into the Company pursuant to
the Merger Agreement.

 

“Merger Agreement” means the Agreement and Plan of Merger dated July 11, 2010
among the Borrower, Merger LLC, Merger Sub and the Company.

 

“Merger Cash Consideration” means an aggregate amount of approximately
$2,450,000,000 in cash to be paid to the equity holders of the Company pursuant
to the Merger Agreement.

 

“Merger Consideration” means the Merger Cash Consideration and the Merger Equity
Consideration.

 

“Merger Equity Consideration” means the shares of common stock of the Borrower
to be delivered to the equity holders of the Company pursuant to the Merger
Agreement.

 

“Merger LLC” means Alps Merger LLC, a Delaware limited liability company and a
wholly owned subsidiary of the Borrower.

 

14

--------------------------------------------------------------------------------


 

“Merger Sub” means Alps Merger Corp., a Delaware corporation and a wholly owned
subsidiary of the Borrower.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

 

“Multiemployer Plan” means a Plan that is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

 

“Non-U.S. Lender” is defined in Section 3.05(d).

 

“Note” is defined in Section 2.13.

 

“Notice” is defined in Section 13.01.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrower to the Lenders or to any
Lender, the Administrative Agent or any indemnified party arising under the Loan
Documents.

 

“Other Taxes” is defined in Section 3.05(b).

 

“Outstanding Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount of its Loans outstanding at such time.

 

“Participants” is defined in Section 12.02.

 

“Payment Date” means the last Business Day of each March, June, September and
December.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Permitted Assignee” means each Person identified in writing by the Borrower to
the Arrangers on the date of execution of the Commitment Letter.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, association, enterprise, limited liability company, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means an “employee pension benefit plan,” as defined in Section 3(2) of
ERISA, which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code, as to which the Borrower or any member
of the Controlled Group may have any liability.

 

“Platform” is defined in Section 13.01.

 

“Pricing Schedule” means the Schedule attached hereto identified as such.

 

15

--------------------------------------------------------------------------------


 

“Prime Rate” means mean the rate of interest per annum announced from time to
time by Credit Suisse AG (or any successor to Credit Suisse AG in its capacity
as Administrative Agent) as its prime commercial lending rate in effect at its
principal office in New York City.  The Prime Rate is a reference rate and does
not necessarily represent the lowest or best rate actually charged to any
customer.

 

“Pro Forma Financials” is defined in Section 4.02(i).

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“pro rata” means, when used with respect to a Lender, and any described
aggregate or total amount, an amount equal to such Lender’s pro rata share or
portion based on its percentage of the Aggregate Commitment or if the Aggregate
Commitment has been terminated, its percentage of the Aggregate Outstanding
Credit Exposure.

 

“Purchasers” is defined in Section 12.03.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to depositary institutions.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks and certain other Persons for the purpose of
purchasing or carrying margin stocks applicable to member banks of the Federal
Reserve System and certain other Persons.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the respective partners, directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Release” is defined in the Comprehensive Environmental Response, Compensation
and Liability Act, as amended, 42 U.S.C. 39601 et seq.  “Released” shall have a
corresponding meaning.

 

“Repayment Date” is defined in Section 2.02.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days of the occurrence of such event; provided, that a failure to meet the
minimum funding standard of Section 412 or 430 of the Code or Section 302 of

 

16

--------------------------------------------------------------------------------


 

ERISA shall be a Reportable Event regardless of the issuance of any such waiver
of the notice requirement in accordance with either Section 4043(a) of ERISA or
Section 412(c) of the Code.

 

“Required Lenders” means Lenders in the aggregate having more than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding more than 50% of the Aggregate Outstanding
Credit Exposure; provided that if any Lender shall be a Defaulting Lender at
such time, there shall be excluded from the determination of Required Lenders at
such time (a) the unused Commitment of such Defaulting Lender at such time and
(b) Outstanding Credit Exposure of such Lender at such time.

 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

 

“Risk-Based Capital Guidelines” is defined in Section 3.02.

 

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor thereto.

 

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

 

“Senior Notes” means the up to $1,500,000,000 in aggregate principal amount of
senior unsecured notes of the Borrower issued in a public offering or in a
Rule 144A or other private placement.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Single Employer Plan” means a Plan other than a Multiemployer Plan.

 

“Solvent” and “Solvency” mean, with respect to the Borrower and its
Subsidiaries, on a consolidated basis, on any date of determination, that on
such date (a) the Fair Value (as defined below) of the property of the Borrower
and its Subsidiaries, on a consolidated basis, is greater than the total amount
of liabilities, including contingent liabilities, of the Borrower and its
Subsidiaries, on a consolidated basis, (b) the Present Fair Salable Value (as
defined below) of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, is not less than the amount that will be required to pay the
probable liability of the Borrower and its Subsidiaries on their debts as they
become absolute and matured, (c) the Borrower and its Subsidiaries do not intend
to, and do not believe that they will, incur debts or liabilities beyond their
ability to pay such debts and liabilities as they mature, (d) the Borrower and
its Subsidiaries are not engaged in business or a transaction, and are not about
to engage in business or a transaction, for which the Borrower’s and its
Subsidiaries’ property, on a consolidated basis, would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which the Borrower and its Subsidiaries and the Company and its
Subsidiaries are

 

17

--------------------------------------------------------------------------------


 

engaged in on the date hereof, and (e) the Borrower and its Subsidiaries, on a
consolidated basis, are able to pay their debts and liabilities, contingent
obligations and other commitments as they mature in the ordinary course of
business.  The amount of contingent liabilities at any time shall be computed as
the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.  For the purpose hereof, “Fair Value” means  the
amount at which the aggregate assets of the Borrower and its Subsidiaries would
change hands between a willing buyer and a willing seller within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, neither being under any compulsion to act, with equity to both.  “Present
Fair Salable Value” means the amount that may be realized if the aggregate
assets of the Borrower and its Subsidiaries are sold with reasonable promptness
in an arm’s length transaction under present conditions for the sale of assets
of comparable business enterprises.

 

“Subsequent Merger” the merger of the surviving corporation in the Merger with
and into Merger LLC, with Merger LLC surviving as a Wholly Owned Subsidiary of
Borrower.

 

“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, association, joint venture, limited liability company or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled. 
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

 

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which (a) represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries, as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries as at
the end of the quarter next preceding the date on which such determination is
made, or (b) is responsible for more than 10% of the consolidated net sales or
of the consolidated net income of the Borrower and its Subsidiaries for the
12-month period ending as of the end of the quarter next preceding the date of
determination.

 

“Syndication Agent” means Morgan Stanley Senior Funding, Inc. and its
successors, in its capacity as “Syndication Agent”.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

 

“Termination Event” means, with respect to any Plan which is subject to Title IV
of ERISA, (a) a Reportable Event, (b) the withdrawal of the Borrower or any
other member of the Controlled Group from such Plan during a plan year in which
the Borrower or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, the conditions for imposition of a lien

 

18

--------------------------------------------------------------------------------


 

under Section 303(d) of ERISA shall have been met, (d) a determination that any
Plan is in “at risk” status (within the meaning of Section 303 of ERISA),
(e) the termination of such Plan, the filing of a notice of intent to terminate
such Plan or the treatment of an amendment of such Plan as a termination under
Section 4041 of ERISA, (f) the institution by the PBGC of proceedings to
terminate such Plan or (g) any event or condition which might constitute grounds
under Section 4042 of ERISA for the termination of, or appointment of a trustee
to administer, such Plan.

 

“Transactions” means (i) the Merger and the Subsequent Merger, including the
payment of the Merger Consideration, (ii) the execution, delivery and
performance of this Agreement, including the funding of the Loans hereunder and
the application of the proceeds thereof, (iii) the execution, delivery and
performance of the Bridge Credit Agreement, (iv) the issuance of the Senior
Notes, and, to the extent the Borrower is unable to issue the Senior Notes on or
prior to the date the Merger is consummated, the funding of the Bridge Loans and
the application of the proceeds thereof and (v) payment of the Transaction
Costs.

 

“Transactions Costs” means fees and expenses in an aggregate amount not to
exceed $50,000,000 in connection with the Transactions.

 

“Transferee” is defined in Section 12.04.

 

“Type” means, with respect to any Advance, its nature as an Alternate Base Rate
Advance or a Eurodollar Advance.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub.  L.  No.  107-56 (signed into law October 26, 2001)).

 

“Wholly Owned Subsidiary” of a Person means (a) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly Owned Subsidiaries
of such Person, or by such Person and one or more Wholly Owned Subsidiaries of
such Person, or (b) any partnership, association, joint venture, limited
liability company or similar business organization 100% of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled.  Unless otherwise provided, all references herein to a “Wholly Owned
Subsidiary” shall mean a Wholly Owned Subsidiary of the Borrower.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.  In computations of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding”.

 

19

--------------------------------------------------------------------------------


 

ARTICLE 2
THE CREDITS

 

Section 2.01.  Commitment.  Each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Loans to the Borrower on the
Closing Date in a principal amount not to exceed the amount of its Commitment. 
Amounts borrowed under this Section 2.01 and repaid or prepaid may not be
reborrowed.

 

Section 2.02.  Required Payments.

 

(a)        The Borrower shall pay to the Administrative Agent, for the account
of the Lenders, on the last Business Day of each March, June, September and
December occurring after the Closing Date and prior to the Maturity Date (each
such date being called a “Repayment Date”), a principal amount of the Loans (as
adjusted from time to time pursuant to Section 2.07) equal to 2.50% of the
original principal amount of the Loans, together in each case with accrued and
unpaid interest on the principal amount to be paid to but excluding the date of
such payment.

 

(b)        All unpaid Obligations shall be paid in full by the Borrower on the
Maturity Date.

 

Section 2.03.  Ratable Loans.  Each Advance hereunder shall consist of Loans
made from the several Lenders ratably in proportion to the ratio that their
respective Commitments bear to the Aggregate Commitment.

 

Section 2.04.  Types of Advances.  The Advances may be Alternate Base Rate
Advances or Eurodollar Advances, or a combination thereof, selected by the
Borrower in accordance with Section 2.08 and Section 2.09.

 

Section 2.05.  Undrawn Commitment Fee / Termination or Reductions of
Commitments.  (a) The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee (the “Commitment Fee”), which shall
accrue at 0.375% per annum on the daily amount of the unused Commitment of such
Lender during the period from and including August 25, 2010 to but excluding the
earlier to occur of (i) the termination of the Commitments hereunder and
(ii) the Closing Date and shall be payable on such earlier date.

 

(b)        All unused Commitments after giving effect to the Advances on the
Closing Date shall automatically terminate.  In addition, the Commitments shall
automatically terminate in the event that the Closing Date does not occur on or
before the earlier of (i) 5:00 p.m., New York City time, on March 31, 2011 or
(ii) the date on which the Merger Agreement terminates or either party thereto
publicly announces its intention not to proceed with the Acquisition.

 

(c)        At any time prior to the Closing Date, the Borrower may permanently
reduce the Aggregate Commitment in whole, or in part ratably among the Lenders
in a minimum aggregate amount of $10,000,000 or any integral multiple of
$1,000,000 in excess thereof, upon at least three (3) Business Days’ written
notice to the Administrative Agent, which notice shall specify the amount of any
such reduction.

 

20

--------------------------------------------------------------------------------


 

(d)        The Borrower agrees to pay to the Administrative Agent and the other
parties thereto the fees payable in the amounts and at the times set forth in
the Fee Letter, the Commitment Letter and the Co-Arranger Commitment Letter,
except that any “ticking fee” payable pursuant to the Fee Letter or the
Co-Arranger Commitment Letter with respect to the Commitments shall, from the
Effective Date, be replaced with the Commitment Fee.

 

Section 2.06.  Minimum Amount of Each Advance.  Each Eurodollar Advance shall be
in the minimum amount of $10,000,000 (and in multiples of $1,000,000 if in
excess thereof), provided, however, that in no event shall more than six
(6) Eurodollar Advances be permitted to be outstanding at any time.

 

Section 2.07.  Optional Principal Payments.  The Borrower may from time to time
pay, without penalty or premium, all outstanding Alternate Base Rate Advances,
or, in a minimum aggregate amount of $10,000,000 or any integral multiple of
$1,000,000 in excess thereof, any portion of the outstanding Alternate Base Rate
Advances upon notice to the Administrative Agent by 11:00 a.m. (New York time)
on the Business Day of the proposed prepayment.  The Borrower may from time to
time pay, subject to the payment of any funding indemnification amounts required
by Section 3.04 but without penalty or premium, all outstanding Eurodollar
Advances, or, in a minimum aggregate amount of $10,000,000 or any integral
multiple of $1,000,000 in excess thereof, any portion of an outstanding
Eurodollar Advance, upon three (3) Business Days’ prior notice to the
Administrative Agent.  Prepayments shall be applied to scheduled amortization of
the Loans as directed by the Borrower.

 

Section 2.08.  Method of Selecting Types and Interest Periods for New Advances. 
The Borrower shall select the Type of Advance and, in the case of each
Eurodollar Advance, the Interest Period applicable thereto from time to time. 
The Borrower shall give the Administrative Agent irrevocable notice (a
“Borrowing Notice”) not later than 11:00 a.m. (New York time) on the Business
Day prior to the Closing Date of each Alternate Base Rate Advance and at least
three (3) Business Days before the Closing Date for each Eurodollar Advance,
specifying:

 

(a)                    the Borrowing Date of such Advance, which shall be the
Closing Date and a Business Day;

 

(b)                   the aggregate amount of such Advance;

 

(c)                    the Type of Advance selected; and

 

(d)                   in the case of each Eurodollar Advance, the Interest
Period applicable thereto.

 

Not later than 11:00 a.m. (New York time) on the Closing Date, each Lender shall
make available its Loan or Loans, in funds immediately available in New York, to
the Administrative Agent at its address specified pursuant to Article 13.  The
Administrative Agent will make the funds so received from the Lenders available
to the Borrower at the Administrative Agent’s aforesaid address.

 

21

--------------------------------------------------------------------------------


 

Section 2.09.   Conversion and Continuation of Outstanding Advances.  Each
Alternate Base Rate Advance shall continue as an Alternate Base Rate Advance
unless and until such Alternate Base Rate Advance is converted into a Eurodollar
Advance pursuant to this Section 2.09 or is repaid in accordance with
Section 2.07.  Each Eurodollar Advance shall continue as a Eurodollar Advance
until the end of the then applicable Interest Period therefor, at which time
such Eurodollar Advance shall be automatically converted into an Alternate Base
Rate Advance unless (a) such Eurodollar Advance is or was repaid in accordance
with Section 2.07 or (b) the Borrower shall have given the Administrative Agent
a Conversion/Continuation Notice (as defined below) requesting that, at the end
of such Interest Period, such Eurodollar Advance continue as a Eurodollar
Advance for the same or another Interest Period (or, if no Interest Period is
specified in such Conversion/Continuation Notice, continuation shall be for a
one (1) month Interest Period).  Subject to the terms of Section 2.06, the
Borrower may elect from time to time to convert all or any part of an Alternate
Base Rate Advance into a Eurodollar Advance.  Subject to the payment of any
funding indemnification amounts required by Section 3.04, the Borrower may elect
from time to time to convert all or any part of a Eurodollar Advance into an
Alternate Base Rate Advance.  The Borrower shall give the Administrative Agent
irrevocable notice (a “Conversion/Continuation Notice”) of each (x) conversion
of an Alternate Base Rate Advance into a Eurodollar Advance or the continuation
of a Eurodollar Advance as a new Eurodollar Advance not later than 11:00 a.m.
(New York time) at least three (3) Business Days prior to the date of the
requested conversion or continuation and (y) conversion of a Eurodollar Advance
into an Alternate Base Rate Advance, not later than 11:00 a.m. (New York time)
on the date of the requested conversion, in each case specifying:

 

(a)       the requested date of such conversion or continuation, which shall be
a Business Day;

 

(b)      the aggregate amount and Type of the Advance which is to be converted
or continued; and

 

(c)       the amount and Type(s) of Advance(s) into which such Advance is to be
converted or continued and, in the case of a conversion into or continuation of
a Eurodollar Advance, the duration of the Interest Period applicable thereto,
which shall end on or prior to the Maturity Date.

 

Section 2.10.  Interest Rate, Etc.  Each Alternate Base Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is converted from a Eurodollar
Advance into an Alternate Base Rate Advance pursuant to Section 2.09, to but
excluding the date it is paid or is converted into a Eurodollar Advance pursuant
to Section 2.09 hereof, at a rate per annum equal to the Alternate Base Rate
plus the Applicable Margin with respect to Alternate Base Rate Advances, in each
case for such day.  Changes in the rate of interest on that portion of any
Advance maintained as an Alternate Base Rate Advance will take effect
simultaneously with each change in the Alternate Base Rate.  Each Eurodollar
Advance shall bear interest on the outstanding principal amount thereof from and
including the first day of the Interest Period applicable thereto to (but

 

22

--------------------------------------------------------------------------------


 

not including) the last day of such Interest Period at the Eurodollar Rate
determined by the Administrative Agent as applicable to such Eurodollar Advance
based upon the Borrower’s selections under Section 2.08 and Section 2.09 and
otherwise in accordance with the terms hereof.  No Interest Period may end after
the Maturity Date.

 

Section 2.11.  Rates Applicable After Default.  Notwithstanding anything to the
contrary contained in Section 2.08 or Section 2.09, no Advance may be made as,
converted into or continued as a Eurodollar Advance (except with the consent of
the Administrative Agent and the Required Lenders) when any Default or Unmatured
Default has occurred and is continuing.  During the continuance of a Default the
Required Lenders may, at their option, by notice to the Borrower (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.02 requiring unanimous consent of the Lenders to changes
in interest rates), declare that (a) each Eurodollar Advance shall bear interest
for the remainder of the applicable Interest Period at the Eurodollar Rate
otherwise applicable to such Interest Period plus 2% per annum and (b) each
Alternate Base Rate Advance shall bear interest at a rate per annum equal to the
Alternate Base Rate in effect from time to time plus the Applicable Margin for
Alternate Base Rate Advances plus 2% per annum provided that, during the
continuance of a Default under Section 7.01(f) or Section 7.01(g), the interest
rates set forth in clauses (a) and (b) above shall be applicable to all Advances
without any election or action on the part of the Administrative Agent or any
Lender.

 

Section 2.12.  Method of Payment.  All payments of the Obligations hereunder
shall be made, without setoff, deduction or counterclaim, in immediately
available funds to the Administrative Agent at the Administrative Agent’s
address specified pursuant to Article 13, or at any other Lending Installation
of the Administrative Agent specified in writing by the Administrative Agent to
the Borrower, by noon (New York time) on the date when due and shall be applied
ratably by the Administrative Agent among the Lenders entitled to such
payments.  Each payment delivered to the Administrative Agent for the account of
any Lender shall be delivered promptly by the Administrative Agent to such
Lender in the same type of funds that the Administrative Agent received at its
address specified pursuant to Article 13 or at any Lending Installation
specified in a notice received by the Administrative Agent from such Lender.

 

Section 2.13.  Noteless Agreement; Evidence of Indebtedness.  Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

 

(a)        The Administrative Agent shall also maintain accounts in which it
will record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

 

23

--------------------------------------------------------------------------------


 

(b)        The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

 

(c)        Any Lender may request that its Loans be evidenced by a promissory
note in substantially the form of Exhibit A (including any amendment,
modification, renewal or replacement thereof, a “Note”).  In such event, the
Borrower shall prepare, execute and deliver to such Lender such Note payable to
the order of such Lender.  Thereafter, the Loans evidenced by such Note and
interest thereon shall at all times (including after any assignment pursuant to
Section 12.03) be represented by one or more Notes payable to the order of the
payee named therein or any assignee pursuant to Section 12.03, except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in paragraphs (a) and (b) above.  Upon receipt of an affidavit of an officer of
any Lender as to the loss, theft, destruction or mutilation of such Lender’s
Note, and, in the case of any such loss, theft, destruction or mutilation, upon
cancellation of such Note, the Borrower will issue, in lieu thereof, a
replacement Note in the same principal amount thereof and otherwise of like
tenor.

 

Section 2.14.  Telephonic Notices.  The Borrower hereby authorizes the Lenders
and the Administrative Agent to extend, convert or continue Advances, effect
selections of Types of Advances and to transfer funds based on telephonic
notices made by any person or persons the Administrative Agent or any Lender in
good faith believes to be acting on behalf of the Borrower, it being understood
that the foregoing authorization is specifically intended to allow Borrowing
Notices and Conversion/Continuation Notices to be given telephonically; provided
that the Borrower delivers promptly to the Administrative Agent a written
confirmation of each telephonic notice signed by an Authorized Officer.  If the
written confirmation differs in any material respect from the action taken by
the Administrative Agent and the Lenders, the records of the Administrative
Agent and the Lenders shall govern absent manifest error.

 

Section 2.15.  Interest Payment Dates; Interest and Fee Basis.  Interest accrued
on each Alternate Base Rate Advance shall be payable on each Payment Date,
commencing with the first such date to occur after the date hereof, on any date
on which an Alternate Base Rate Advance is prepaid (with respect to the
principal so prepaid), whether due to acceleration or otherwise, and at
maturity.  Interest accrued on that portion of the outstanding principal amount
of any Alternate Base Rate Advance converted into a Eurodollar Advance on a day
other than a Payment Date shall be payable on the date of conversion.  Interest
accrued on each Eurodollar Advance shall be payable on the last day of its
applicable Interest Period, on any date on which the Eurodollar Advance is
prepaid (with respect to the principal so prepaid), whether by acceleration or
otherwise, and at maturity.  Interest accrued on each Eurodollar Advance having
an Interest Period longer than three (3) months shall also be payable on the
last day of each three-month interval during such Interest Period.  Interest
with respect to Eurodollar Loans, Commitment Fees and Alternate Base Rate Loans
for which interest is not determined by reference to the

 

24

--------------------------------------------------------------------------------


 

Prime Rate shall be calculated for actual days elapsed on the basis of a 360 day
year.  Interest with respect to Alternate Base Rate Loans for which interest is
determined by reference to the Prime Rate shall be calculated for the actual
days elapsed on the basis of a 365 or 366 day year, as applicable.  Interest
shall be payable for the day an Advance is made but not for the day of any
payment.  If any payment of principal of or interest on an Advance shall become
due on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest in connection with such payment.

 

Section 2.16.  Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions.  Promptly after receipt thereof, the Administrative Agent
will notify each Lender of the contents of each Aggregate Commitment reduction
notice, Borrowing Notice, Conversion/Continuation Notice, and repayment notice
received by it hereunder.  The Administrative Agent will notify each Lender of
the Eurodollar Rate applicable to each Eurodollar Advance promptly upon
determination of such interest rate and will give each Lender prompt notice of
each change in the Alternate Base Rate.

 

Section 2.17.  Lending Installations.  Each Lender may book its Loans at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time.  All terms of this Agreement shall apply to any
such Lending Installation and the Loans and any Notes issued hereunder shall be
deemed held by each Lender for the benefit of any such Lending Installation. 
Each Lender may, by written notice to the Administrative Agent and the Borrower
in accordance with Article 13, designate replacement or additional Lending
Installations through which Loans will be made by it will be issued by it and
for whose account Loan payments are to be made.

 

Section 2.18.  Non-Receipt of Funds by the Administrative Agent.  Unless the
Borrower or a Lender, as the case may be, notifies the Administrative Agent
prior to the time at which it is scheduled to make payment to the Administrative
Agent of (a) in the case of a Lender, the proceeds of a Loan, or (b) in the case
of the Borrower, a payment of principal, interest or fees to the Administrative
Agent for the account of the Lenders, that it does not intend to make such
payment, the Administrative Agent may assume that such payment has been made. 
The Administrative Agent may, but shall not be obligated to, make the amount of
such payment available to the intended recipient in reliance upon such
assumption.  If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (i) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day for the first three (3) days and,
thereafter, the interest rate applicable to the relevant Loan or (ii) in the
case of payment by the Borrower, the interest rate applicable to the relevant
Loan.

 

25

--------------------------------------------------------------------------------


 

Section 2.19.  Replacement of Lender.  If (a) the Borrower is required pursuant
to Section 3.01, 3.02 or 3.05 to make any additional payment to any Lender,
(b) any Lender’s obligation to make or continue, or to convert Alternate Base
Rate Advances into, Eurodollar Advances shall be suspended pursuant to
Section 3.03, or (c) any Lender is a Defaulting Lender (any Lender so affected
an “Affected Lender”), the Borrower may elect, if such amounts continue to be
charged or such suspension is still effective or such Lender continues to be a
Defaulting Lender, to replace such Affected Lender as a Lender party to this
Agreement, provided that no Default or Unmatured Default shall have occurred and
be continuing at the time of such replacement, and provided further that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrower and the Administrative Agent shall
agree, as of such date, to purchase for cash the Advances at par and other
Obligations due to the Affected Lender pursuant to an assignment substantially
in the form of Exhibit C and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Affected Lender to be terminated
as of such date and to comply with the requirements of Section 12.03 applicable
to assignments, and (ii) the Borrower and/or the assignee shall pay to such
Affected Lender in same day funds on the day of such replacement (A) all
interest, fees and other amounts then accrued but unpaid to such Affected Lender
by the Borrower hereunder to and including the date of termination, including
without limitation payments due to such Affected Lender under Section 3.01, 3.02
and 3.05, and (B) an amount, if any, equal to the payment which would have been
due to such Lender on the day of such replacement under Section 3.04 had the
Loans of such Affected Lender been prepaid on such date rather than sold to the
replacement Lender.  For purposes hereof, “Defaulting Lender” means a Lender
that has (i) defaulted in its obligation to fund any Loan within one Business
Day after the date required to be funded by it or (ii) has (or whose parent
company has) become the subject of a bankruptcy or insolvency proceeding or has
had a receiver or conservator appointed with respect to such Lender (or such
Lender’s parent company) at the direction or request of any regulatory agency or
authority (or similar regulatory action has been taken with respect to such
Lender or parent company of such Lender, provided that a Lender shall not become
a Defaulting Lender solely as a result of either (1) the acquisition or
maintenance of an ownership interest in such Lender or a Person controlling such
Lender by a Governmental Authority or an instrumentality thereof or (2) the
exercise of control over such Lender or Person controlling such Lender by a
Governmental Authority or an instrumentality thereof incident to such ownership
interest.

 

ARTICLE 3
YIELD PROTECTION; TAXES

 

Section 3.01.  Yield Protection.  If, on or after the date of this Agreement,
the adoption of any law or any governmental or quasi governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law), or any change in the interpretation or administration thereof by any
governmental or quasi-governmental authority, central bank or comparable agency
charged with the interpretation or administration thereof, or compliance by any
Lender or applicable Lending Installation with any request or directive (whether
or not having the force of law) of any such authority, central bank or
comparable agency

 

26

--------------------------------------------------------------------------------


 

(a)        subjects any Lender or any applicable Lending Installation to any
Taxes or Other Taxes, or changes the basis of taxation of payments (other than
with respect to Excluded Taxes) to any Lender in respect of its Eurodollar
Loans, or

 

(b)        imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Advances), or

 

(c)        imposes any other condition the result of which is to increase the
cost to any Lender or any applicable Lending Installation of making, funding or
maintaining its Eurodollar Loans, or reduces any amount receivable by any Lender
or any applicable Lending Installation in connection with its Eurodollar Loans,
or requires any Lender or any applicable Lending Installation to make any
payment calculated by reference to the amount of Eurodollar Loans, held or
interest received by it, by an amount deemed material by such Lender, and the
result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation of making or maintaining its Eurodollar Loans or
Commitment or to reduce the return received by such Lender or applicable Lending
Installation in connection with such Eurodollar Loans or Commitment, then,
within fifteen (15) days of demand by such Lender as provided in Section 3.06,
the Borrower shall pay such Lender such additional amount or amounts as will
compensate such Lender for such increased cost or reduction in amount received.

 

Section 3.02.  Changes in Capital Adequacy Regulations.  If a Lender determines
the amount of capital required or expected to be maintained by such Lender, any
Lending Installation of such Lender or any corporation controlling such Lender
is increased as a result of a Change, then, within fifteen (15) days of demand
by such Lender as provided in Section 3.06, the Borrower shall pay such Lender
the amount necessary to compensate for any shortfall in the rate of return on
the portion of such increased capital which such Lender determines is
attributable to this Agreement, its Outstanding Credit Exposure or its
Commitment to make Loans hereunder (after taking into account such Lender’s
policies as to capital adequacy).  “Change” means (a) any change after the date
of this Agreement in the Risk-Based Capital Guidelines or (b) any adoption of or
change in any other law, governmental or quasi governmental rule, regulation,
policy, guideline, interpretation, or directive (whether or not having the force
of law) after the date of this Agreement which affects the amount of capital
required or expected to be maintained by any Lender or any Lending Installation
or any Person controlling any Lender.  “Risk-Based Capital Guidelines” means
(a) the risk-based capital guidelines in effect in the United States on the date
of this Agreement, including transition rules, and (b) the corresponding capital
regulations promulgated by regulatory authorities outside the United States
implementing the July 1988 report of the Basel Committee on Banking Regulation
and Supervisory Practices entitled “International Convergence of Capital
Measurements and Capital Standards,” including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.

 

27

--------------------------------------------------------------------------------


 

Section 3.03.  Availability of Types of Advances.  If any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, interpretation or directive,
whether or not having the force of law, or if the Required Lenders determine
that (a) deposits of a type and maturity appropriate to match fund Eurodollar
Advances are not available or (b) the interest rate applicable to Eurodollar
Advances does not accurately or fairly reflect the cost of making or maintaining
Eurodollar Advances, then the Administrative Agent shall suspend the
availability of Eurodollar Advances and require any affected Eurodollar Advances
to be repaid or converted to Alternate Base Rate Advances, subject to the
payment of any funding indemnification amounts required by Section 3.04.

 

Section 3.04.  Funding Indemnification.  If any payment of a Eurodollar Advance
occurs on a date prior to the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a Eurodollar
Advance is not made on the date specified by the Borrower for any reason other
than default by the Lenders, the Borrower will indemnify each Lender for any
loss or cost incurred by it resulting therefrom, including, without limitation,
any loss or cost in liquidating or employing deposits acquired to fund or
maintain such Eurodollar Advance.

 

Section 3.05.  Taxes.  (a)  Subject to applicable law, all payments by the
Borrower to or for the account of any Lender or the Administrative Agent
hereunder or under any Note shall be made free and clear of and without
deduction for any and all Taxes.  Subject to subsection (c) below and
Section 3.06, if the Borrower shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder to any Lender or the Administrative
Agent, (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 3.05) such Lender or the Administrative Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions,
(iii) the Borrower shall pay the full amount deducted to the relevant authority
in accordance with applicable law and (iv) the Borrower shall furnish to the
Administrative Agent the original copy of a receipt evidencing payment thereof,
or other evidence reasonably acceptable to the Administrative Agent, within
thirty (30) days after such payment is made.

 

(b)        In addition, the Borrower hereby agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any Note or
from the execution or delivery of, or otherwise with respect to, this Agreement
or any Note (“Other Taxes”).

 

(c)        The Borrower hereby agrees to indemnify the Administrative Agent and
each Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.05) paid by the Administrative Agent or such Lender and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto.  Payments due under this indemnification shall be made within

 

28

--------------------------------------------------------------------------------


 

thirty (30) days of the date the Administrative Agent or such Lender makes
demand therefor pursuant to Section 3.06.

 

(d)        Each Lender that is not incorporated or otherwise organized under the
laws of the United States of America or a state thereof (each a “Non-U.S.
Lender”) agrees that it will, not more than ten (10) Business Days after the
date of this Agreement (or, in the case of a Lender who becomes a party hereto
after the date of this Agreement, the date it becomes a party hereto), deliver
to each of the Borrower and the Administrative Agent two duly completed copies
of United States Internal Revenue Service Form W-8BEN or W-8ECI or W-8IMY (and
any required attachments), certifying in either case that such Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes.  Each Non-U.S. Lender
further undertakes, to the extent lawful at such time, to deliver to each of the
Borrower and the Administrative Agent (i) renewals or additional copies of such
form (or any successor form) on or before the date that such form expires or
becomes obsolete, and (ii) after the occurrence of any event requiring a change
in the most recent forms so delivered by it, such additional forms or amendments
thereto as may be required by applicable law or otherwise reasonably requested
by the Borrower or the Administrative Agent.  In addition, each Non-US Lender
shall deliver to the Administrative Agent and the Borrower any documents as
shall be prescribed by applicable law or otherwise reasonably requested to
demonstrate that payments to such Lender under this Agreement and the other Loan
Documents are exempt from any United States federal withholding tax imposed
pursuant to FATCA.  All forms or amendments described in the preceding sentence
shall certify that such Lender is entitled to receive payments of interest under
this Agreement without deduction or withholding of any United States federal
income taxes, unless an event (including without limitation any change in
treaty, law or regulation) has occurred after the date it became a Lender
hereunder and prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form or amendment with
respect to it and such Lender advises the Borrower and the Administrative Agent
that it is not capable of receiving payments of interest without any deduction
or withholding of United States federal income tax.  For purposes of this
Section 3.05(d), each change of a Lender’s Lending Installation in accordance
with Section 2.17 shall be treated as though such Lending Installation became a
party hereto on the date of such change of Lending Installation.

 

(e)        For any period during which a Non-U.S. Lender has failed to provide
the Borrower with an appropriate form or other document pursuant to clause
(d) above (unless such failure is due to a change in treaty, law or regulation,
or any change in the interpretation or administration thereof by any
Governmental Authority, occurring subsequent to the date on which a form or
other document originally was required to be provided), such Non-U.S. Lender
shall not be entitled to indemnification under this Section 3.05 with respect to
Taxes imposed by the United States; provided that, should a Non-U.S. Lender
which is otherwise exempt from or subject to a reduced rate of withholding tax
become subject to Taxes because of its failure to deliver a form or other
document required under clause (d), above, the Borrower shall take such steps as
such Non-U.S. Lender shall reasonably request to assist such Non-U.S. Lender to
recover such Taxes.

 

29

--------------------------------------------------------------------------------


 

(f)         Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.

 

(g)        Each Lender that is not a Non-U.S. Lender shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent), executed
originals of Internal Revenue Service Form W-9 or such other documentation or
information prescribed by applicable laws or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.

 

(h)        If the U.S. Internal Revenue Service or any other Governmental
Authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Administrative Agent did not properly withhold
tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or properly completed, because such Lender
failed to notify the Administrative Agent of a change in circumstances which
rendered its exemption from withholding ineffective, or for any other reason not
caused by or constituting gross negligence or willful misconduct of the
Administrative Agent), such Lender shall indemnify the Administrative Agent
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as tax, withholding therefor, or otherwise, including penalties and interest,
and including taxes imposed by any jurisdiction on amounts payable to the
Administrative Agent under this subsection, together with all reasonable costs
and expenses related thereto (including reasonable attorneys’ fees and
reasonable time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent).  The obligations of the
Lenders under this Section 3.05(h) shall survive the payment of the Obligations
and termination of this Agreement.

 

Section 3.06.  Lender Statements; Survival of Indemnity.  To the extent
reasonably possible, each Lender shall designate an alternate Lending
Installation with respect to its Eurodollar Loans to reduce any liability of the
Borrower to such Lender under Sections 3.01, 3.02 and 3.05 or to avoid the
unavailability of Eurodollar Advances under Section 3.03, so long as such
designation is not, in the judgment of such Lender, disadvantageous to such
Lender.  Each Lender shall deliver a written statement of such Lender to the
Borrower (with a copy to the Administrative Agent) as to the amount due, if any,
under Section 3.01, 3.02, 3.04 or 3.05.  Such written statement shall set forth
in reasonable detail the calculations upon which such Lender determined such
amount and shall be final, conclusive and binding on the Borrower in the absence
of manifest error.  If any Lender fails to deliver such written statement within
180 days after the date on which the Lender becomes aware of the event or
occurrence giving rise to such claim, the Borrower shall have no obligation to
reimburse, compensate or indemnify such Lender

 

30

--------------------------------------------------------------------------------


 

with respect to any such claim under this Article 3 for any period more than 180
days before the date on which such statement is delivered.  Determination of
amounts payable under such Sections in connection with a Eurodollar Loan shall
be calculated as though each Lender funded its Eurodollar Loan through the
purchase of a deposit of the type and maturity corresponding to the deposit used
as a reference in determining the Eurodollar Rate applicable to such Loan,
whether in fact that is the case or not.  Unless otherwise provided herein, the
amount specified in the written statement of any Lender shall be payable on
demand after receipt by the Borrower of such written statement.  The obligations
of the Borrower under Section 3.01, 3.02, 3.04 and 3.05 shall survive payment of
the Obligations and termination of this Agreement.

 

ARTICLE 4
CONDITIONS PRECEDENT

 

Section 4.01.  Effectiveness.  This Agreement shall not become effective unless
and until the Borrower has furnished the following to the Administrative Agent
with sufficient copies for the Lenders and the other conditions set forth below
have been satisfied:

 

(a)        Charter Documents; Good Standing Certificates.  Copies of the
certificate of incorporation of the Borrower, together with all amendments
thereto, both certified by the appropriate governmental officer in its
jurisdiction of incorporation, together with a good standing certificate issued
by the Secretary of State of the jurisdiction of its incorporation and such
other jurisdictions as shall be requested by the Administrative Agent.

 

(b)        By-Laws and Resolutions.  Copies, certified by the Secretary or
Assistant Secretary of the Borrower, of its by-laws and of its Board of
Directors’ resolutions authorizing the execution, delivery and performance of
the Loan Documents.

 

(c)        Secretary’s Certificate.  An incumbency certificate, executed by the
Secretary or Assistant Secretary of the Borrower, which shall identify by name
and title and bear the signature of the officers of the Borrower authorized to
sign the Loan Documents and to make borrowings hereunder, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by the Borrower.

 

(d)        Legal Opinions of Counsel to Borrower.  Written opinions of
(i) internal counsel to the Borrower and (ii) Sidley Austin LLP, special counsel
to the Borrower, addressed to the Administrative Agent and the Lenders in
customary form.

 

(e)        Notes.  Any Notes requested by a Lender pursuant to Section 2.13 not
less than two (2) Business Days prior to the Effective Date payable to the order
of each such requesting Lender.

 

(f)         Loan Documents.  Executed originals of this Agreement and each of
the other Loan Documents, which shall be in full force and effect, together with
all schedules, exhibits,

 

31

--------------------------------------------------------------------------------


 

certificates, instruments, opinions, documents and financial statements required
to be delivered pursuant hereto and thereto.

 

(g)        Payment of Fees.  The Lenders and the Agents shall have received all
fees and expenses required to be paid on or prior to the Effective Date
(including pursuant to the Commitment Letter, the Co-Arranger Commitment Letter
and the Fee Letter) and, with regard to expenses, for which invoices have been
presented to the Borrower not less than one Business Day prior to the Effective
Date.

 

(h)        USA PATRIOT Act.  The Lenders shall have received, to the extent
requested by the Lenders at least 5 Business Days prior to the Effective Date,
all documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act; provided that if any such request was received by
the Borrower at least 10 Business Days prior to the Effective Date, the Borrower
shall have provided such documents and other information at least 5 Business
Days prior to the Effective Date.

 

Section 4.02.  Conditions Precedent to the Advances on the Closing Date.  The
Lenders shall not be required to make any Credit Extension unless the Effective
Date shall have occurred and the following additional conditions precedent have
been satisfied prior to the termination of the Commitments pursuant to
Section 2.05:

 

(a)        Payment of Fees.  The Lenders and the Agents shall have received all
fees and expenses required to be paid on or prior to the Closing Date (including
pursuant to the Commitment Letter, the Co-Arranger Commitment Letter or the Fee
Letter) and, with regard to expenses, for which invoices have been presented to
the Borrower not less than one Business Day prior to the Closing Date.

 

(b)        Defaults.  There exists no Default or Unmatured Default and none
would result from such Credit Extension other than a Default or Unmatured
Default arising as a result of (i) any breach of Section 7.01(a) as a result of
representations and warranties (other than the Closing Date Specified
Representations) made or deemed made by the Borrower hereunder or under any
other Loan Document or (ii) any breach of Section 7.01(e) as a result of
representations and warranties made or deemed made by the Borrower under the
Bridge Credit Agreement or the Bridge Loan Documents.

 

(c)        Representations and Warranties.  (i) The Closing Date Specified
Representations shall be true and correct in all material respects on the
Closing Date giving effect to the Transactions; provided that to the extent any
of the Closing Date Specified Representations are qualified by reference to the
absence of a “Material Adverse Effect,” such representation shall, solely for
the purpose of determining satisfaction of this condition precedent, be deemed
to be qualified by reference to the absence of a Borrower Material Adverse
Effect and the absence of a Company Material Adverse Effect and (ii) such of the
representations and warranties made by or on behalf of the Company and its
Subsidiaries in the Merger Agreement as are material to the interests of the
Lenders, but only to the extent that the Borrower has the right to terminate its

 

32

--------------------------------------------------------------------------------


 

obligations under the Merger Agreement as a result of a breach of such
representations in the Merger Agreement, shall be true and correct in all
material respects.

 

(d)        Borrowing Notice.  A Borrowing Notice shall have been properly
submitted.  Such Borrowing Notice shall constitute a representation and warranty
by the Borrower that the conditions contained in this Section 4.02 have been
satisfied.

 

(e)        Consummation of Merger.  The Merger and the other Transactions shall
be consummated simultaneously (or substantially simultaneously or concurrently)
(other than the Subsequent Merger which shall be consummated immediately
following the Merger) with the funding of the Loans in accordance with
applicable law and on the terms described herein and in the Merger Agreement. 
The Merger Agreement shall not have been amended or modified, and no condition
shall have been waived or consent granted, in any respect that is materially
adverse to the Arrangers, the Lenders or the Borrower without the Arrangers’
prior written consent, it being understood and agreed that any change to the
transaction structure or the Merger Consideration shall be deemed materially
adverse to the Lenders.

 

(f)         Senior Notes / Bridge Loans.  The Borrower shall have received (or
shall substantially simultaneously or concurrently with the funding of the Loans
hereunder receive) not less than the sum of (i) $1,500,000,000 from (a) the
issuance of the Senior Notes and (b) the borrowings under the Bridge Credit
Agreement minus (ii) cash on hand as of the Closing Date.

 

(g)        Repayment of Indebtedness.  After giving effect to the Transactions
and the other transactions contemplated hereby, the Borrower and its
Subsidiaries shall have outstanding no Indebtedness of the type referred to in
clause (a) or (d) of the definition thereof, credit facilities or preferred
stock other than (i) the Loans and other extensions of credit under this
Agreement, (ii) the Senior Notes and/or the loans under the Bridge Credit
Agreement, (iii) the Indebtedness incurred or outstanding under the Continuing
Debt Instruments in the amounts specified in Schedule 4.02(g), (iv) any Excluded
Indebtedness and (v) other Indebtedness as approved in writing by the Required
Lenders.

 

(h)        Financial Statements.  The Borrower shall have furnished to the
Administrative Agent the unaudited financial statements of the Borrower and its
Subsidiaries and the Company and its Subsidiaries for each fiscal quarter ended
during the period commencing January 1, 2010 (in the case of the Borrower and
its Subsidiaries) or October 1, 2009 (in the case of the Company and its
Subsidiaries) and ending at least 40 days prior to the Closing Date (or, in the
case of any fiscal quarter that is the last quarter of a fiscal year, at least
60 days prior to the Closing Date) (collectively the “Financial Statements”).

 

(i)         Pro Forma Balance Sheet.  The Borrower shall have furnished to the
Administrative Agent a pro forma consolidated balance sheet and related pro
forma consolidated statement of income prepared in connection with the
stockholder meetings for the Transactions, and which pro forma financial
statements shall meet the requirements of Regulation S-X under the Securities
Act of 1933, as amended, and all other applicable accounting rules and
regulations of the SEC promulgated thereunder, in each case applicable to a
registration statement under the

 

33

--------------------------------------------------------------------------------


 

Securities Act of 1933 on Form S-4 (the “Pro Forma Financials”); provided that
in the event that Financial Statements of the Borrower and the Company shall
have been delivered pursuant to Section 4.02(h) above after the date such Pro
Forma Financials shall have been mailed to the stockholders of Borrower and the
Company, the Pro Forma Financials shall be updated to reflect such newer
Financial Statements on a basis consistent with the preparation of the Pro Forma
Financials.

 

(j)         Consolidated Leverage Ratio.  The Arrangers shall be satisfied that,
on the Closing Date and giving pro forma effect to the Transactions (as
described in clause (i) above), the Consolidated Leverage Ratio shall not exceed
3.0 to 1.0.

 

(k)        Solvency Certificate.  The Arrangers shall have received a
certificate from the chief financial officer of the Borrower in form and
substance reasonably satisfactory to the Arrangers (or, at the Borrower’s
option, a solvency opinion from an independent investment bank or valuation firm
of nationally recognized standing, such opinion to be in form and substance
reasonably satisfactory to the Arrangers) certifying that the Borrower and its
Subsidiaries, on a consolidated basis immediately after giving effect to the
Transactions and the other transactions contemplated hereby to occur on the
Closing Date (including without limitation, the funding of the Loans hereunder
on the Closing Date and the application of the proceeds thereof), are Solvent.

 

(l)         Government Approvals.  All requisite Governmental Authorities and
third parties shall have approved or consented to the execution, delivery and
performance of this Agreement and the Loan Documents to the extent required, all
applicable appeal periods shall have expired and there shall be no litigation,
governmental, administrative or judicial action, actual or threatened, that
could reasonably be expected to restrain, prevent or impose burdensome
conditions on this Agreement or the Loan Documents.

 

(m)       Ratings Condition.  As of the Closing Date, the Borrower Debt Rating
shall be BBB- (with no negative outlook) or higher from S&P and Baa3 (with no
negative outlook) or higher from Moody’s.

 

(n)        Borrower Material Adverse Change.  Except (i) as disclosed in the
Parent SEC Documents (as defined in the Merger Agreement as in effect on
July 11, 2010) filed with the Securities and Exchange Commission prior to
July 11, 2010 (excluding any risk factor disclosures contained under the heading
“Risk Factors,” any disclosure of risk included in any “forward-looking
statements” disclaimer or any other statements that are similarly predictive or
forward-looking in nature) and (ii) as disclosed in Section 4.07(a) of the
Parent Disclosure Letter (as defined in the Merger Agreement as in effect on
July 11, 2010), since December 31, 2009, there shall not have occurred any
event, change, effect, development, state of facts, condition, circumstance or
occurrence that has had or would reasonably be expected to have, individually or
in the aggregate, a Borrower Material Adverse Effect (a “Borrower Material
Adverse Change”).

 

34

--------------------------------------------------------------------------------


 

(o)        Company Material Adverse Change.  Except (i) as disclosed in the
Company SEC Documents (as defined in the Merger Agreement as in effect on
July 11, 2010) filed with the Securities and Exchange Commission prior to
July 11, 2010 (excluding any risk factor disclosures contained under the heading
“Risk Factors,” any disclosure of risk included in any “forward-looking
statements” disclaimer or any other statements that are similarly predictive or
forward-looking in nature) and (ii) as disclosed in Section 3.07(a) of the
Company Disclosure Letter (as defined in the Merger Agreement as in effect on
July 11, 2010), since September 30, 2009, there shall not have occurred any
event, change, effect, development, state of facts, condition, circumstance or
occurrence that has had or would reasonably be expected to have, individually or
in the aggregate, a Company Material Adverse Effect (a “Company Material Adverse
Change”).

 

(p)        Officer’s Certificate. Receipt by each Arranger of a certificate of
an Authorized Officer of the Borrower certifying as to the matters set forth in
paragraphs (b), (c)(i), (e), (f), (g), (j), (l), (m) and (n) above, and to the
best knowledge of the Borrower, as to the matters set forth in paragraphs
(c)(ii) and (o) above.

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders on the Effective Date
(solely with respect to the Effective Date Specified Representations) and on the
Closing Date that:

 

Section 5.01.  Corporate Existence and Standing.  Each of the Borrower and its
Subsidiaries (other than Immaterial Subsidiaries) (a) is duly organized and
validly existing under the laws of its jurisdiction of organization and (b) is
in good standing (to the extent the concept applies to such entity) under the
laws of its jurisdiction of organization and is duly qualified and in good
standing (to the extent the concept applies to such entity) and is duly
authorized to conduct its business in each jurisdiction in which its business is
conducted or proposed to be conducted except where failure to be in such good
standing or so qualified or authorized could not reasonably be expected to have
a Material Adverse Effect.

 

Section 5.02.  Authorization and Validity.  The Borrower has all requisite power
and authority (corporate and otherwise) and legal right to execute and deliver
each of the Loan Documents to which it is a party and to perform its obligations
thereunder.  The execution and delivery by the Borrower of the Loan Documents to
which it is a party and the performance of its obligations thereunder have been
duly authorized by proper corporate proceedings and such Loan Documents
constitute legal, valid and binding obligations of the Borrower enforceable
against the Borrower in accordance with their terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

 

Section 5.03.  Compliance with Laws and Contracts.  The Borrower and its
Subsidiaries have complied in all material respects with all applicable
statutes, rules, regulations, orders and

 

35

--------------------------------------------------------------------------------


 

restrictions of any domestic or foreign government, or any instrumentality or
agency thereof, having jurisdiction over the conduct of their respective
businesses or the ownership of their respective properties, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect.  Neither (i)(A) the execution, delivery and performance by the Borrower
of the Loan Documents to which it is a party or (B) the application of the
proceeds of the Loans, nor (ii) compliance with the provisions of the Loan
Documents will, or at the relevant time did, (a) violate any law, rule,
regulation (including Regulation U), order, writ, judgment, injunction, decree
or award binding on the Borrower or any Subsidiary or the Borrower’s or any
Subsidiary’s charter, articles or certificate of incorporation or by-laws,
(b) violate the provisions of or require the approval or consent of any party to
any indenture, instrument or agreement to which the Borrower or any Subsidiary
is a party or is subject, or by which it, or its property, is bound, or conflict
with or constitute a default thereunder, or result in the creation or imposition
of any Lien (other than Liens permitted by the Loan Documents) in, of or on the
property of the Borrower or any Subsidiary pursuant to the terms of any such
indenture, instrument or agreement, or (c) require any consent of the
stockholders of any Person, except for any violation of, or failure to obtain an
approval or consent required under, any such indenture, instrument or agreement
that could not reasonably be expected to have a Material Adverse Effect.

 

Section 5.04.  Governmental Consents.  No order, consent, approval,
qualification, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, or other action in respect of, any court,
governmental or public body or authority, or any subdivision thereof, any
securities exchange or other Person is or at the relevant time was required to
authorize, or is or at the relevant time was required in connection with the
execution, delivery, consummation or performance of, or the legality, validity,
binding effect or enforceability of, any of the Loan Documents or the
application of the proceeds of the Loans.  Neither the Borrower nor any
Subsidiary is in default under or in violation of any foreign, federal, state or
local law, rule, regulation, order, writ, judgment, injunction, decree or award
binding upon or applicable to the Borrower or such Subsidiary, in each case the
consequence of which default or violation could reasonably be expected to have a
Material Adverse Effect.

 

Section 5.05.  Financial Statements.  Each of the Financial Statements was
prepared in accordance with generally accepted accounting principles and fairly
presents the consolidated financial condition and operations of the Borrower and
its Subsidiaries or, to the best of the Borrower’s knowledge, the Company and
its Subsidiaries, as applicable, at such dates and the consolidated results of
their operations for the respective periods then ended (except, in the case of
such unaudited statements, for normal year-end audit adjustments).

 

Section 5.06.  Material Adverse Change.  No Material Adverse Change has
occurred.

 

Section 5.07.  Taxes.  The Borrower and its Subsidiaries have filed or caused to
be filed on a timely basis and in correct form all United States federal, state
and other material tax returns which are required to be filed and have paid all
taxes due pursuant to said returns or pursuant to any assessment received by the
Borrower or any Subsidiary, except such taxes, if any, as are being contested in
good faith and as to which adequate reserves have been provided in

 

36

--------------------------------------------------------------------------------


 

accordance with generally accepted accounting principles and as to which no Lien
exists.  As of the date hereof, the United States income tax returns of the
Borrower on a consolidated basis have been audited by the Internal Revenue
Service through its Fiscal Year ending December 31, 2006.  No tax liens have
been filed and no claims are being asserted with respect to any such taxes which
could reasonably be expected to have a Material Adverse Effect.  The charges,
accruals and reserves on the books of the Borrower and its Subsidiaries in
respect of any taxes or other governmental charges are in accordance with
generally accepted accounting principles.

 

Section 5.08.  Litigation and Contingent Obligations.  There is no litigation,
arbitration, proceeding, inquiry or governmental investigation (including,
without limitation, by the Federal Trade Commission) pending or, to the
knowledge of any of their officers, threatened against or affecting the Borrower
or any Subsidiary or any of their respective Properties that could reasonably be
expected to have a Material Adverse Effect or to prevent, enjoin or unduly delay
the making of any Credit Extensions under this Agreement, except for Disclosed
Claims.

 

Section 5.09.  ERISA.  Neither the Borrower nor any other member of the
Controlled Group maintains, or is obligated to contribute to, any Multiemployer
Plan or has incurred, or is reasonably expected to incur, any withdrawal
liability to any Multiemployer Plan.  Each Plan complies in all material
respects with its terms and with all applicable requirements of law and
regulations.  Neither the Borrower nor any member of the Controlled Group has,
with respect to any Plan, failed to make any contribution or pay any amount
required under Section 412 of the Code or Section 302 of ERISA or the terms of
such Plan which could reasonably be expected to have a Material Adverse Effect. 
There are no pending or, to the knowledge of the Borrower, threatened claims,
actions, investigations or lawsuits against any Plan, any fiduciary thereof, or
the Borrower or any member of the Controlled Group with respect to a Plan which
could reasonably be expected to have a Material Adverse Effect.  Neither the
Borrower nor any member of the Controlled Group has engaged in any prohibited
transaction (as defined in Section 4975 of the Code or Section 406 of ERISA) in
connection with any Plan which would subject such Person to any material
liability.  No Termination Event has occurred or is reasonably expected to occur
with respect to any Plan which could reasonably be expected to have a Material
Adverse Effect.

 

Section 5.10.  Defaults.  No Default or Unmatured Default has occurred and is
continuing.

 

Section 5.11.  Regulation U.  Margin Stock constitutes less than 25% of those
assets of the Borrower and its Subsidiaries which are subject to any limitation
on sale, pledge or other restriction hereunder.  Neither the Borrower nor any
Subsidiary is engaged, directly or indirectly, principally, or as one of its
important activities, in the business of extending, or arranging for the
extension of, credit for the purpose of purchasing or carrying Margin Stock.  No
part of the proceeds of any Loan will be used in a manner which would violate,
or result in a violation of, Regulation U.  Neither the making of any Advance
hereunder nor the use of the proceeds thereof will violate or be inconsistent
with the provisions of Regulation U.

 

37

--------------------------------------------------------------------------------


 

Section 5.12.  Investment Company.  Neither the Borrower nor any Subsidiary is,
or after giving effect to any Advance will be, an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

Section 5.13.  Ownership of Properties.  As of the date of this Agreement, the
Borrower and its Subsidiaries have a subsisting leasehold interest in, or good
and marketable title, free of all Liens, other than those permitted by
Section 6.12 or by any of the other Loan Documents, to all of the properties and
assets reflected in the Financial Statements delivered on or prior to the date
hereof as being owned by it, except for assets sold, transferred or otherwise
disposed of in the ordinary course of business since the date thereof.  The
Borrower and its Subsidiaries own or possess rights to use all licenses,
patents, patent applications, copyrights, service marks, trademarks and trade
names necessary to continue to conduct their business as currently conducted,
and no such license, patent or trademark has been declared invalid, been limited
by order of any court or by agreement or is the subject of any infringement,
interference or similar proceeding or challenge, except for proceedings and
challenges which could not reasonably be expected to have a Material Adverse
Effect.

 

Section 5.14.  Material Agreements.  Neither the Borrower nor any Subsidiary is
a party to any agreement or instrument or subject to any charter or other
corporate restriction which could reasonably be expected to have a Material
Adverse Effect or which restricts or imposes conditions upon the ability of any
Subsidiary to (a) pay dividends or make other distributions on its capital
stock, (b) make loans or advances to the Borrower or (c) repay loans or advances
from the Borrower.  Neither the Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect.

 

Section 5.15.  Environmental Laws.  There are no claims, investigations,
litigation, administrative proceedings, notices, requests for information,
whether pending or threatened, or judgments or orders asserting violations of
applicable federal, state and local environmental, health and safety statutes,
regulations, ordinances, codes, rules, orders, decrees, directives and standards
(“Environmental Laws”) or relating to any toxic or hazardous waste, substance or
chemical or any pollutant, contaminant, chemical or other substance defined or
regulated pursuant to any Environmental Law, including, without limitation,
asbestos, petroleum, crude oil or any fraction thereof (“Hazardous Materials”)
asserted against the Borrower or any of its Subsidiaries which, in any case,
could reasonably be expected to have a Material Adverse Effect.  Neither the
Borrower nor any Subsidiary has caused or permitted any Hazardous Materials to
be Released, either on or under real property, currently or formerly, legally or
beneficially owned or operated by the Borrower or any Subsidiary or on or under
real property to which the Borrower or any of its Subsidiaries transported,
arranged for the transport or disposal of, or disposed of Hazardous Materials,
which Release could reasonably be expected to have a Material Adverse Effect.

 

38

--------------------------------------------------------------------------------


 

Section 5.16.  Insurance.  The Borrower and its Subsidiaries maintain, with
financially sound and reputable insurance companies, insurance on their Property
in such amounts and covering such risks as is consistent with sound business
practice.

 

Section 5.17.  Insurance Licenses.  No material license, permit or authorization
of the Borrower or any Subsidiary to engage in the business of insurance or
insurance-related activities is the subject of a proceeding for suspension or
revocation, except where such suspension or revocation would not individually or
in the aggregate have a Material Adverse Effect.

 

Section 5.18.  Disclosure.  None of the (a) information, exhibits or reports
furnished or to be furnished by the Borrower or any Subsidiary to the
Administrative Agent or to any Lender in connection with the negotiation of the
Loan Documents (including for the avoidance of doubt the Confidential
Information Memorandum but excluding any projections) or (b) representations or
warranties of the Borrower or any Subsidiary contained in this Agreement, the
other Loan Documents, or any other document, certificate or written statement
furnished to the Administrative Agent or the Lenders by or on behalf of the
Borrower or any Subsidiary for use in connection with the transactions
contemplated by this Agreement, as the case may be, when taken together, as of
the date of its delivery, contained, contains or will contain any untrue
statement of a material fact or omitted, omits or will omit to state a material
fact necessary in order to make the statements contained herein or therein not
materially misleading in light of the circumstances in which the same were
made.  The projections that have been or will be made available to the
Administrative Agent or to any Lender by or on behalf of the Borrower or any
Subsidiary have been or will be prepared in good faith based upon accounting
principles consistent with the historical audited financial statements of the
Borrower and the Company (except as otherwise expressly disclosed in such
projections) and upon assumptions that the Borrower believes to have been
reasonable at the time made and at the time the related projections are made
available to the Administrative Agent or to any Lender (it being understood that
any such projections are subject to significant uncertainties and contingencies,
many of which are beyond the Borrower’s control, that no assurance can be given
that such projections will be realized and that actual results may differ from
such projections and that such differences may be material).  As of the date
hereof, there is no fact known to the Borrower (other than matters of a general
economic nature) that has had or could reasonably be expected to have a Material
Adverse Effect and that has not been disclosed herein or in such other
documents, certificates and statements furnished to the Lenders for use in
connection with the transactions contemplated by this Agreement.

 

Section 5.19.  Solvency.  The Borrower and its Subsidiaries, on a consolidated
basis immediately after giving effect to the Transactions and the other
transactions contemplated hereby to occur on the Closing Date (including without
limitation, the funding of the Loans hereunder on the Closing Date and the
application of the proceeds thereof), are Solvent.

 

Section 5.20.  Senior Debt.  The Obligations hereunder constitute “Senior Debt”
(or the equivalent thereof) and “Designated Senior Debt” (or the equivalent
thereof) under documentation governing subordinated Indebtedness permitted
hereunder.

 

39

--------------------------------------------------------------------------------


 

Section 5.21.  Foreign Corrupt Practices Act.  To the Knowledge of the Borrower,
(i)(a) as of the date hereof and (b) except to the extent as could not
reasonably be expected to have a Material Adverse Effect, as of the Closing
Date, it is in compliance in all material respects with the United States
Foreign Corrupt Practices Act of 1977 (the “Foreign Corrupt Practices Act”) and
any other United States and foreign Laws concerning corrupting payments,
(ii) except to the extent as could not reasonably be expected to have a Material
Adverse Effect, between January 1, 2008 and the Closing Date and except as
listed on Schedule 5.21 hereto, the Borrower has not been investigated by any
Governmental Entity (as defined in the Merger Agreement) with respect to, or
been given notice by a Governmental Entity of, any violation by the Borrower of
the Foreign Corrupt Practices Act or any other United States or foreign Laws
concerning corrupting payments and (iii) the Borrower and its Subsidiaries have
an operational Foreign Corrupt Practices Act/anticorruption compliance program
that includes, at a minimum, policies, procedures and training intended to
enhance awareness of and compliance by the Borrower or such Subsidiary with the
Foreign Corrupt Practices Act and any other applicable United States or foreign
Laws concerning corrupting payments.

 

ARTICLE 6
COVENANTS

 

So long as any Loan shall remain unpaid or any Lender shall have any Commitment
hereunder, unless the Required Lenders shall otherwise consent in writing:

 

Section 6.01.  Financial Reporting.  The Borrower will maintain, for itself and
its Subsidiaries, a system of accounting established and administered in
accordance with generally accepted accounting principles, consistently applied,
and will furnish to the Lenders:

 

(a)        (i) As soon as practicable and in any event within ninety (90) days
after the close of each of its Fiscal Years, an unqualified audit report
certified by independent certified public accountants, acceptable to the
Lenders, prepared in accordance with generally accepted accounting principles on
a consolidated basis for itself and its Subsidiaries, including balance sheets
as of the end of such period and related statements of income, retained earnings
and cash flows accompanied by (A) any management letter prepared by said
accountants and (B) a certificate of said accountants that, in the course of
their examination necessary for their certification of the foregoing, they have
obtained no knowledge of any Default or Unmatured Default, or if, in the opinion
of such accountants, any Default or Unmatured Default shall exist, stating the
nature and status thereof.

 

(ii)  If the Closing Date has not occurred, as soon as practicable upon the same
being made available by the Company to the Borrower, an unqualified audit report
for the fiscal year of the Company ending September 30, 2010 certified by
nationally recognized independent certified accountants, prepared in accordance
with generally accepted accounting principles on a consolidated basis for the
Company and its subsidiaries, including balance sheets as of the end of such
period and related statements of income, retained earnings and cash flows for
such period;

 

40

--------------------------------------------------------------------------------


 

provided that the Borrower shall use commercially reasonable efforts to obtain
such audit report from the Company promptly following the due date for delivery
thereof in accordance with the Merger Agreement.

 

(b)        (i) As soon as practicable and in any event within 45 days after the
close of the first three Fiscal Quarters of each of its Fiscal Years, for itself
and its Subsidiaries, consolidated unaudited balance sheets as at the close of
each such period and consolidated statements of income, retained earnings and
cash flows for the period from the beginning of such Fiscal Year to the end of
such quarter, all certified by its president or chief financial officer.

 

(ii)  If the Closing Date has not occurred, as soon as practicable upon the same
being made available by the Company to the Borrower, for the Company and its
subsidiaries, consolidated unaudited balance sheets as of the close of any
fiscal quarter of the Company ending during the period beginning on the
Effective Date and ending on the Closing Date, and consolidated statements of
income, retained earnings and cash flows for the period from the beginning of
such fiscal year to the end of such fiscal quarter, all certified by the
Company’s president or chief financial officer provided that the Borrower shall
use commercially reasonable efforts to obtain such unaudited balance sheets from
the Company promptly following the due date for delivery thereof in accordance
with the Merger Agreement.

 

(c)        Together with the financial statements required by clauses (a)(i) and
(b)(i) above, a certificate in substantially the form of Exhibit B hereto signed
by the Borrower’s president or chief financial officer (i) showing the
calculations necessary to determine compliance with Section 6.12(k), 6.16(e),
6.17 and 6.19(h), provided that in the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Borrower shall also provide, if necessary for the determination of compliance
with Section 6.17, a statement of reconciliation conforming such financial
statements to Agreement Accounting Principles, and (ii) stating that no Default
or Unmatured Default exists, or if any Default or Unmatured Default exists,
stating the nature and status thereof.

 

(d)        Promptly upon learning thereof, notice that a Single Employer Plan of
the Borrower or any member of the Controlled Group is in “at risk” status within
the meaning of Section 303 of ERISA or Section 430(i)(4) of the Code, and within
270 days after the close of each Fiscal Year, a statement of the Funded Target
Attainment Percentage of each Single Employer Plan, certified as correct by an
actuary enrolled under ERISA.

 

(e)        As soon as possible and in any event within ten (10) days after the
Borrower knows that any Termination Event has occurred with respect to any Plan,
a statement, signed by the chief financial officer of the Borrower, describing
said Termination Event and the action which the Borrower proposes to take with
respect thereto; provided that no such notice shall be required to be given
unless either (i) such Termination Event could reasonably be expected to result
in liabilities of the Borrower in excess of $25,000,000 or (ii) the occurrence
of such Termination Event would trigger a requirement to deliver notice under
Section 6.1(e) of the Existing Credit Facility or Section 20.7(b) of the Euro
Facility.

 

41

--------------------------------------------------------------------------------


 

(f)         As soon as possible and in any event within ten (10) days after the
Borrower learns thereof, notice of the assertion or commencement of any claims,
action, suit or proceeding against or affecting the Borrower or any Subsidiary
which may reasonably be expected to have a Material Adverse Effect.

 

(g)        Promptly upon learning thereof, notice of any change in the credit
rating of the Borrower’s senior unsecured long term debt by S&P or Moody’s.

 

(h)        Promptly upon the furnishing thereof to the shareholders of the
Borrower, copies of all financial statements, reports and proxy statements so
furnished (or links to pages on the Borrower’s website where such information
may be accessed).

 

(i)         Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which the
Borrower or any of its Subsidiaries files with the Securities and Exchange
Commission (or links to pages on the Borrower’s website where such information
may be accessed).

 

(j)         Such other information (including, without limitation, non financial
information and information required under the USA PATRIOT Act) as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Section 6.02.  Use of Proceeds.  The Borrower will, and will cause each
Subsidiary to, use the proceeds of the Credit Extensions, together with the
proceeds of the Senior Notes and Bridge Loans, as applicable, solely to (a) pay
a portion of the Merger Consideration, (b) refinance certain of the existing
Indebtedness of the Company and (c) pay the Transaction Costs.  The Borrower
will not, nor will it permit any Subsidiary to, use any of the proceeds of the
Advances (i) to purchase or carry any “margin stock” (as defined in Regulation
U) or to finance the acquisition of any Person which has not been approved and
recommended by the board of directors (or functional equivalent thereof) of such
Person or (ii) in violation of the Foreign Corrupt Practices Act and any other
United States and foreign Laws concerning corrupting payments.

 

Section 6.03.  Notice of Default.  The Borrower will give prompt notice in
writing to the Lenders of the occurrence of (a) any Default or Unmatured Default
and (b) any other event or development, financial or other, relating
specifically to the Borrower or any of its Subsidiaries (and not of a general
economic or political nature) which could reasonably be expected to have a
Material Adverse Effect.

 

Section 6.04.  Conduct of Business.  The Borrower will, and will cause each
Subsidiary to, (a) carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted, and will not, and will not permit any of its Subsidiaries to, engage
in any business other than (i) businesses in the same fields of enterprise as
now conducted by the Borrower and its Subsidiaries or the Company and its
Subsidiaries or (ii) businesses that are reasonably related or incidental
thereto or that, in the judgment of the board of directors of the Borrower, are
reasonably expected to materially enhance the other businesses

 

42

--------------------------------------------------------------------------------


 

in which the Borrower and its Subsidiaries are engaged, and (b) do all things
necessary to remain duly organized, validly existing and in good standing in its
jurisdiction of organization and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except where
failure to be in such good standing or so qualified or authorized could not
reasonably be expected to have a Material Adverse Effect; provided, however,
that nothing in this Section 6.04 shall prohibit the dissolution or sale,
transfer or other disposition of any Subsidiary that is not otherwise prohibited
by this Agreement.

 

Section 6.05.  Taxes.  The Borrower will, and will cause each Subsidiary to,
timely file complete and correct United States federal and applicable foreign,
state and local tax returns required by applicable law and pay when due all
taxes, assessments and governmental charges and levies upon it or its income,
profits or Property, except those which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside.

 

Section 6.06.  Insurance.  The Borrower will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their Property in such amounts and covering such risks as is consistent with
sound business practice, and the Borrower will furnish to the Administrative
Agent and any Lender upon request full information as to the insurance carried.

 

Section 6.07.  Compliance with Laws.  The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject, the
failure to comply with which could reasonably be expected to have a Material
Adverse Effect.

 

Section 6.08.  Maintenance of Properties.  The Borrower will, and will cause
each Subsidiary to, do all things necessary to maintain, preserve, protect and
keep its Property in good repair, working order and condition, and make all
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times.

 

Section 6.09.  Inspection.  The Borrower will, and will cause each Subsidiary
to, permit the Administrative Agent and the Lenders, by their respective
representatives and agents, to inspect any of the Property, corporate books and
financial records of the Borrower and each Subsidiary, to examine and make
copies of the books of accounts and other financial records of the Borrower and
each Subsidiary, and to discuss the affairs, finances and accounts of the
Borrower and each Subsidiary with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Lenders may
designate.  The Borrower will keep or cause to be kept, and cause each
Subsidiary to keep or cause to be kept, appropriate records and books of account
in which complete entries are to be made reflecting its and their business and
financial transactions, such entries to be made in accordance with generally
accepted accounting principles consistently applied.

 

43

--------------------------------------------------------------------------------


 

Section 6.10.  Capital Stock and Dividends.  So long as any Default or Unmatured
Default has occurred and is continuing before or immediately after giving effect
thereto, the Borrower will not declare or pay any dividends or make any
distributions on its capital stock (other than dividends payable in its own
capital stock) or redeem, repurchase or otherwise acquire or retire any of its
capital stock or any options or other rights in respect thereof at any time
outstanding.

 

Section 6.11.  Merger.  The Borrower will not, nor will it permit any Subsidiary
to, merge or consolidate with or into any other Person, except that (a) a
wholly-owned Subsidiary may merge into the Borrower or any wholly-owned
Subsidiary of the Borrower, (b) the Borrower or any Subsidiary may merge or
consolidate with any other Person so long as, in the case of a merger or
consolidation to which the Borrower is a party, the Borrower is the surviving
corporation, and, in the case of a merger or consolidation to which a Subsidiary
is a party and to which the Borrower is not a party, the surviving corporation
is a Subsidiary, and in any such case, prior to and after giving effect to such
merger or consolidation, no Default or Unmatured Default shall exist and (c) any
Subsidiary may enter into a merger or consolidation as a means of effecting a
disposition or acquisition which would not result in a Default or Unmatured
Default.

 

Section 6.12.  Liens.  The Borrower will not, nor will it permit any Subsidiary
to, create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except:

 

(a)        Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with generally
accepted principles of accounting shall have been set aside on its books;

 

(b)        Liens imposed by law, such as carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure the payment of obligations not more than sixty (60) days
past due or which are being contested in good faith by appropriate proceedings
and for which adequate reserves shall have been set aside on its books;

 

(c)        Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation;

 

(d)        Utility easements, building restrictions and such other encumbrances
or charges against real property as are of a nature generally existing with
respect to properties of a similar character and which do not in any material
way affect the marketability of the same or interfere with the use thereof in
the business of the Borrower or the Subsidiaries;

 

(e)        Banker’s liens, rights of set-off or similar rights in favor of a
depository institution with respect to deposit accounts maintained with a
depository institution in the ordinary course

 

44

--------------------------------------------------------------------------------


 

of business and securing obligations with respect to the maintenance of such
accounts (and in no event securing any Indebtedness or other obligations);

 

(f)         Any Lien arising by operation of law in the ordinary course of
business in respect of any obligation which is less than sixty (60) days overdue
or which is being contested in good faith and by appropriate means and for which
adequate reserves have been made;

 

(g)        Liens created by any of the Borrower or its Subsidiaries over
deposits and investments in the ordinary course of such Person’s insurance and
reinsurance business to comply with the requirements of any regulatory body of
insurance or insurance brokerage business;

 

(h)        Any Liens arising for the benefit of a credit institution pursuant to
Clause 24 General Banking Conditions of the Netherlands Bankers Association
(Algemene Voorwaarden van de Nederlandse Vereniging van Banken) in respect of
any bank account held with a credit institution in the Netherlands;

 

(i)         Liens over and limited to the balance of credit balances on bank
accounts of the Borrower and its Subsidiaries created in order to facilitate the
operation of such bank accounts and other bank accounts of the Borrower and its
Subsidiaries on a net balance basis with credit balances and debit balances on
the various accounts being netted off for interest purposes;

 

(j)         Liens, if any, arising in connection with a Cananwill
Securitization; and

 

(k)       Other Liens securing an aggregate principal amount of obligations at
no time exceeding an amount equal to ten percent (10%) of Consolidated Net Worth
at such time.

 

Section 6.13.  Affiliates.  The Borrower will not, and will not permit any
Subsidiary to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except (a) for transactions between the Borrower and
any Wholly Owned Subsidiary of the Borrower or between Wholly Owned Subsidiaries
of the Borrower or (b) in the ordinary course of business and pursuant to the
reasonable requirements of the Borrower’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary
than the Borrower or such Subsidiary would obtain in a comparable arm’s length
transaction.

 

Section 6.14.  Change in Fiscal Year.  The Borrower shall not change its Fiscal
Year to end on any date other than December 31 of each year.

 

Section 6.15.  Restrictive Agreements.  The Borrower (a) shall not, nor shall it
permit any Subsidiary to, enter into any indenture, agreement, instrument or
other arrangement which, directly or indirectly prohibits, or has the effect of
prohibiting, or imposes materially adverse conditions upon, the ability of any
Subsidiary to (i) pay dividends or make other distributions on its capital stock
to the Borrower or any other Subsidiary, (ii) make loans or advances to the
Borrower or any other Subsidiary or (iii) repay loans or advances from the
Borrower or any other

 

45

--------------------------------------------------------------------------------


 

Subsidiary, except (A) restrictions and limitations imposed by Law or by the
Loan Documents, (B) customary restrictions and limitations contained in
agreements relating to the sale of a Subsidiary or its assets that is permitted
hereunder, (C) restrictions and conditions imposed by agreements relating to
Indebtedness of any Subsidiary in existence at the time such Subsidiary becomes
a Subsidiary not created in contemplation of or in connection with such
Subsidiary becoming a Subsidiary (or any refinancing or amendment thereof that
does not result in a materially more restrictive restriction or condition);
provided that such restrictions and conditions apply only to such Subsidiary and
its respective Subsidiaries, (D) restrictions set forth in the Bridge Credit
Agreement, (E) in the case of any Subsidiary that is not a wholly-owned
Subsidiary, customary restrictions and conditions imposed by its organizational
documents or any joint venture or similar agreement, (F) solely for the first 60
days following the Closing Date, restrictions set forth in any indenture,
agreement, instrument or other arrangement to which the Company or any of its
Subsidiaries is party as of the date hereof and (G) any other restrictions that
could not reasonably be expected to impair the Borrower’s ability to repay the
Obligations as and when due and (b) shall comply with Section 6.15 of the
Existing Credit Facility and Section 22.16 of the Euro Facility, in each case as
if references therein to the “Obligations”, were references to the Obligations,
references to the “Loan Documents” or the “Finance Documents” were references to
the Loan Documents and references to the “Advances” or the “Loans” were
references to the Advances.

 

Section 6.16.  Dispositions.  The Borrower will not make any Disposition or
permit any Subsidiary to make any Disposition, except:

 

(a)        Dispositions of inventory in the ordinary course of business;

 

(b)        Dispositions of Property to the Borrower or any Subsidiary of the
Borrower;

 

(c)        Dispositions by Subsidiaries primarily engaged in insurance
underwriting or related activities from their investment portfolios in the
ordinary course of business;

 

(d)        Dispositions of investments in cash equivalents in the usual course
of treasury business; and

 

(e)        Any other Disposition of Property which represents no more than 25%
of the Consolidated assets of the Borrower and its Subsidiaries, as would be
shown in the Consolidated financial statements of the Borrower and its
Subsidiaries as at the end of the quarter immediately preceding the date on
which such determination is made, to any other Person(s) in any Fiscal Year.

 

Section 6.17.  Financial Covenants.

 

(a)        Consolidated Adjusted EBITDA to Consolidated Interest Expense.  The
Borrower will maintain as of the last day of each Measurement Period a ratio of
Consolidated Adjusted EBITDA to Consolidated Interest Expense of not less than
4.0 to 1.0.

 

46

--------------------------------------------------------------------------------


 

(b)        Consolidated Leverage Ratio.  The Borrower will maintain as of the
last day of each Measurement Period a Consolidated Leverage Ratio of not more
than 3.0 to 1.0.

 

Section 6.18.  ERISA.  The Borrower will (a) fulfill, and cause each member of
the Controlled Group to fulfill, its obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan, (b) comply, and cause
each member of the Controlled Group to comply, with all applicable provisions of
ERISA and the Code with respect to each Plan, except where such failure or
noncompliance individually or in the aggregate would not have a Material Adverse
Effect and (c) not, and not permit any member of the Controlled Group to,
(i) seek a waiver of the minimum funding standards under ERISA, (ii) terminate
or withdraw from any Plan or (iii) take any other action with respect to any
Plan which would reasonably be expected to entitle the PBGC to terminate, impose
liability in respect of, or cause a trustee to be appointed to administer, any
Plan, unless the actions or events described in the foregoing clauses (i),
(ii) or (iii) individually or in the aggregate would not have a Material Adverse
Effect.

 

Section 6.19.  Indebtedness.  The Borrower will not permit any Subsidiary to
create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)        Indebtedness under the Loan Documents;

 

(b)        Indebtedness under the Euro Facility, and any renewal and refinancing
thereof, provided (i) that the committed amount thereof is not increased to an
aggregate amount greater than the lesser of (A) €850,000,000 and (B) the amount
permitted under Section 6.19(b) of the Existing Credit Agreement and (ii) no
other Subsidiary (other than a Subsidiary that becomes a borrower thereunder)
becomes obligated in respect thereof;

 

(c)        Indebtedness owed to the Borrower or another Subsidiary of the
Borrower;

 

(d)        Indebtedness under performance bonds, surety bonds or letter of
credit obligations to provide security under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation, and bank overdrafts, in each case, incurred in
the ordinary course of business;

 

(e)        Indebtedness of any Subsidiary existing as of the date hereof (other
than Indebtedness described in clause (a) or (b) above), and any renewal and
refinancing thereof (including any other Subsidiary becoming a primary obligor
in respect thereof); provided that the principal amount thereof is not
increased;

 

(f)         Indebtedness under Hedging Agreements entered into in the ordinary
course of business and not for speculative purposes;

 

(g)        Indebtedness (to the extent such Indebtedness either (i) arises under
clause (i) of the definition of “Indebtedness” or (ii) would not be reflected as
indebtedness on a balance sheet of the Borrower and its Subsidiaries, calculated
on a consolidated basis) under any Cananwill Securitization; and

 

47

--------------------------------------------------------------------------------


 

(h)        Other Indebtedness in an aggregate amount outstanding at any time not
to exceed €1,500,000,000 minus the amount of Indebtedness then outstanding under
the Euro Facility and any renewal or refinancing thereof.

 

ARTICLE 7
DEFAULTS

 

Section 7.01.  Defaults.  The occurrence of any one or more of the following
events shall constitute a Default:

 

(a)        Any representation or warranty made or deemed made by or on behalf of
the Borrower or any of its Subsidiaries to the Lenders or the Administrative
Agent under or in connection with this Agreement, any other Loan Document, any
Credit Extension, or any certificate or information delivered in connection with
this Agreement or any other Loan Document shall be false in any material respect
on the date as of which made or deemed made;

 

(b)        Nonpayment of any principal of any Loan when due or nonpayment of any
interest upon any Loan or of any fee or obligation under any of the Loan
Documents within three (3) Business Days after the same becomes due;

 

(c)        The breach by the Borrower of any of the terms or provisions of
Section 6.02, 6.03(a) or Section 6.10 through 6.19;

 

(d)        The breach by the Borrower (other than a breach which constitutes a
Default under clauses (a), (b) or (c) of this Section 7.01) of any of the terms
or provisions of this Agreement which is not remedied within twenty (20) days
after written notice from the Administrative Agent or any Lender;

 

(e)        The occurrence of a Default (as defined in the Bridge Credit
Agreement); or the failure of the Borrower or any of its Subsidiaries to pay any
Indebtedness aggregating in excess of $25,000,000 when due; or the default by
the Borrower or any of its Subsidiaries in the performance of any term,
provision or condition contained in any agreement or agreements under which any
such Indebtedness was created or is governed, or the occurrence of any other
event or existence of any other condition, the effect of any of which is to
cause such Indebtedness to become due prior to its stated maturity; or any such
Indebtedness of the Borrower or any of its Subsidiaries shall be declared to be
due and payable or required to be prepaid (other than by a regularly scheduled
payment) prior to the stated maturity thereof.

 

(f)         The Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall (i) have an order for relief entered with respect to it
under the Federal bankruptcy laws as now or hereafter in effect, (ii) make an
assignment for the benefit of creditors, (iii) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee, examiner,
liquidator or similar official for it or any Substantial Portion of its
Property, (iv) institute any proceeding

 

48

--------------------------------------------------------------------------------


 

seeking an order for relief under the Federal bankruptcy laws as now or
hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding-up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate action to authorize or effect any of
the foregoing actions set forth in this Section 7.01(f), (vi) fail to contest in
good faith any appointment or proceeding described in Section 7.01(g) or
(vii) become unable to pay, not pay, or admit in writing its inability to pay,
its debts generally as they become due.

 

(g)        Without the application, approval or consent of the Borrower or any
of its Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property or a proceeding described in
Section 7.01(f)(iv) shall be instituted against the Borrower or any of its
Subsidiaries and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of sixty (60) consecutive days.

 

(h)        Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of (each, a “Condemnation”),
all or any portion of the Property of the Borrower and its Subsidiaries which,
when taken together with all other Property of the Borrower and its Subsidiaries
so condemned, seized, appropriated, or taken custody or control of, during the
twelve month period ending with the month in which any such Condemnation occurs,
constitutes a Substantial Portion.

 

(i)         The Borrower or any of its Subsidiaries shall fail within thirty
(30) days to pay, bond or otherwise discharge any judgment or order for the
payment of money in excess of $25,000,000 (or multiple judgments or orders for
the payment of an aggregate amount in excess of $50,000,000), which is not
stayed on appeal or otherwise being appropriately contested in good faith and as
to which no enforcement actions have been commenced.

 

(j)         Any Change in Control shall occur.

 

(k)        Any Termination Event shall occur in connection with any Plan which
could reasonably be expected to have a Material Adverse Effect.

 

ARTICLE 8
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

Section 8.01.  Acceleration.  (a)  If any Default described in
Section 7.01(f) or 7.01(g) occurs with respect to the Borrower, the obligations
of the Lenders to make Loans hereunder shall automatically terminate and the
Obligations shall immediately become due and payable without any election or
action on the part of the Administrative Agent or any Lender.  If any other
Default occurs, the Required Lenders (or the Administrative Agent with the
consent or

 

49

--------------------------------------------------------------------------------


 

upon the instruction of the Required Lenders) may terminate or suspend the
obligations of the Lenders to make Loans hereunder, or declare the Obligations
to be due and payable, or both, whereupon the Obligations shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrower hereby expressly waives.

 

(b)        If, within ten (10) Business Days after (i) acceleration of the
maturity of the Obligations or (ii) termination of the obligations of the
Lenders to make Loans hereunder as a result of any Default (other than any
Default as described in Section 7.01(f) or 7.01(g) with respect to the Borrower)
and before any judgment or decree for the payment of the Obligations due shall
have been obtained or entered, the Required Lenders, in their sole discretion,
shall so direct the Administrative Agent, then the Administrative Agent shall,
by notice to the Borrower, rescind and annul such acceleration and/or
termination.

 

Section 8.02.  Amendments.  Subject to the provisions of this Article 8, the
Required Lenders (or the Administrative Agent with the consent in writing of the
Required Lenders) and the Borrower may enter into agreements supplemental hereto
for the purpose of adding or modifying any provisions to the Loan Documents or
changing in any manner the rights of the Lenders or the Borrower hereunder or
thereunder or waiving any Default hereunder or thereunder; provided, however,
that no such supplemental agreement shall, without the consent of each Lender
directly affected thereby:

 

(a)        Extend the Maturity Date, or the date for any scheduled payment of
principal hereunder, compromise or forgive the principal amount of any Loan, or
reduce the rate of interest or compromise or forgive payment of interest on any
Loan, or reduce the amount of, or compromise or forgive payment of, any fee
payable hereunder;

 

(b)        Reduce the percentage specified in the definition of Required
Lenders;

 

(c)        Increase the amount of the Commitment of any Lender hereunder;

 

(d)        Amend this Section 8.02;

 

(e)        Permit any assignment by the Borrower of its Obligations or its
rights hereunder;

 

(f)         Postpone the date fixed for any payment of principal of or interest
on any Loan or the date fixed for any payment of fees or other amounts due
hereunder; or

 

(g)        Change any provision hereof in a manner that would alter the pro rata
funding of Loans required by Section 2.03 or the pro rata sharing of payments
required by Section 2.12 or Section 11.02.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional term loan facilities to
this Agreement and to permit the extensions of credit and all related
obligations and liabilities arising in connection therewith from time to

 

50

--------------------------------------------------------------------------------


 

time outstanding to share ratably in the benefits of this Agreement and the
other Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.

 

No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent.  The Administrative Agent may waive payment of the fee required under
Section 12.03(b) without obtaining the consent of any other party to this
Agreement.

 

Section 8.03.  Preservation of Rights.  No delay or omission of the Lenders or
the Administrative Agent to exercise any right under the Loan Documents shall
impair such right or be construed to be a waiver of any Default or Unmatured
Default or an acquiescence therein, and the making of a Credit Extension
notwithstanding the existence of a Default or Unmatured Default or the inability
of the Borrower to satisfy the conditions precedent to such Credit Extension
shall not constitute any waiver or acquiescence.  Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Lenders required pursuant to Section 8.02, and
then only to the extent in such writing specifically set forth.  All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent and the Lenders until the
Obligations have been paid in full.

 

ARTICLE 9
GENERAL PROVISIONS

 

Section 9.01.  Survival of Representations.  All representations and warranties
of the Borrower contained in this Agreement or of the Borrower or any Subsidiary
contained in any Loan Document shall survive the making of the Credit Extensions
herein contemplated.

 

Section 9.02.  Governmental Regulation.  Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

 

Section 9.03.  Headings.  Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

 

51

--------------------------------------------------------------------------------


 

Section 9.04.  Entire Agreement.  The Loan Documents embody the entire agreement
and understanding among the Borrower, the Administrative Agent and the Lenders
and supersede all prior agreements and understandings among the Borrower, the
Administrative Agent and the Lenders relating to the subject matter thereof
other than the Fee Letter, the Commitment Letter and the Co-Arranger Commitment
Letter.

 

Section 9.05.  Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such).  The failure of any Lender
to perform any of its obligations hereunder shall not relieve any other Lender
from any of its obligations hereunder.  This Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement, the Indemnified Persons and their respective successors and assigns;
provided, however, that the parties hereto expressly agree that each of the
Arrangers shall enjoy the benefits of the provisions of Section 9.06, 9.10 and
10.08 to the extent specifically set forth therein and shall have the right to
enforce such provisions on its own behalf and in its own name to the same extent
as if it were a party to this Agreement.

 

Section 9.06.  Expenses; Indemnification.  (a) The Borrower agrees to pay all
(i) reasonable out-of-pocket expenses incurred by the Administrative Agent and
the Arrangers in connection with the syndication of the Loans and the
preparation and administration of this Agreement and the other Loan Documents or
in connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) or (ii) expenses incurred by the
Administrative Agent, any Arranger, any Co-Arranger or any Lender in connection
with the enforcement or protection of its rights in connection with this
Agreement and the other Loan Documents or in connection with the Loans made
hereunder, including the fees, charges and disbursements of counsel for the
Administrative Agent, the Arrangers, the Co-Arrangers and the Lenders; provided
that in the case of clause (i), Borrower shall only be required to pay the fees,
charges and disbursement for one counsel for all such Persons (and, if
reasonably necessary, of one regulatory counsel and one local counsel in any
relevant jurisdiction for all such Persons and additional counsel if, in the
opinion of any such Person, representation of all such Persons by one counsel
would be inappropriate due to the existence of an actual or potential conflict
of interest).

 

(b)        The Borrower agrees to indemnify the Administrative Agent, each
Agent, each Arranger, each Co-Arranger, each Lender and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnified
Person”) against, and to hold each Indemnified Person harmless from, any and all
losses, claims, damages, liabilities and related expenses, including charges,
disbursements and fees of counsel, incurred by or asserted against any
Indemnified Person arising out of, in any way connected with, or as a result of
(i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby (including the
syndication of the Loans), (ii) the use of the proceeds of the Loans, (iii)

 

52

--------------------------------------------------------------------------------


 

any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnified Person is a party thereto (and
regardless of whether such matter is initiated by a third party or by the
Borrower or any Subsidiary or any of their respective Affiliates), or (iv) any
actual or alleged presence or Release of Hazardous Materials on any property
currently or formerly owned or operated by the Borrower or any of the
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or the Subsidiaries; provided that such indemnity shall not, as to any
Indemnified Person, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are found in a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from (A) the willful misconduct or gross negligence of such Indemnified Person
or (B) a material breach in bad faith by the relevant Indemnified Person of the
express contractual obligations of such Indemnified Person under this Agreement
or (y) except with respect to clause (iv) of this Section 9.06(b), arise out of
or in connection with any claim, litigation, investigation or proceeding that
does not involve an act or omission of the Borrower or any of its Affiliates and
that is brought by an Indemnified Person against any other Indemnified Person
(excluding any claim brought against any Arranger, Co-Arranger or Agent in their
capacity as such).  For purposes hereof, “Environmental Liability” means all
liabilities, obligations, damages, losses, claims, actions, suits, judgments,
orders, fines, penalties, fees, expenses and costs (including administrative
oversight costs, natural resource damages and remediation costs), whether
contingent or otherwise, arising out of or relating to (a) compliance or
non-compliance with any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

(c)        To the extent that the Borrower fails to pay any amount required to
be paid by it to the Administrative Agent under paragraph Section 9.06 or (b) of
this Section, each Lender severally agrees to pay to the Administrative Agent
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.

 

(d)        To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnified Person, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or the use of the proceeds thereof.

 

(e)        The provisions of this Section 9.06 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the invalidity
or unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative

 

53

--------------------------------------------------------------------------------


 

Agent.  All amounts due under this Section 9.06 shall be payable within fifteen
(15) Business Days of the Borrower’s receipt of written demand therefor.

 

Section 9.07.  Numbers of Documents.  All statements, notices, closing
documents, and requests hereunder shall be furnished to the Administrative Agent
with sufficient counterparts so that the Administrative Agent may furnish one to
each of the Lenders.

 

Section 9.08.  Accounting.  Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with Agreement Accounting
Principles.

 

Section 9.09.  Severability of Provisions.  Any provision in any Loan Document
that is held to be inoperative, unenforceable, or invalid in any jurisdiction
shall, as to that jurisdiction, be inoperative, unenforceable, or invalid
without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

 

Section 9.10.  Nonliability of Lenders.  The relationship between the Borrower
on the one hand and the Lenders and the Administrative Agent on the other hand
shall be solely that of borrower and lender.  Neither the Administrative Agent,
the Arrangers, the Co-Arrangers nor any Lender shall have any fiduciary
responsibilities to the Borrower.  Neither the Administrative Agent, the
Arrangers, the Co-Arrangers nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations.  Neither the Administrative
Agent, the Arrangers, the Co-Arrangers nor any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases and agrees not to sue
for, any special, indirect, consequential or punitive damages suffered by the
Borrower in connection with, arising out of, or in any way related to the Loan
Documents or the transactions contemplated thereby.

 

Section 9.11.  Confidentiality.  Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives, and
third party settlement providers (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any Note or any action or proceeding relating to
this Agreement or any Note or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions no less restrictive than those
of this Section, to (i) any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights or obligations under this
Agreement, (ii) any actual

 

54

--------------------------------------------------------------------------------


 

or prospective party (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives) to
any swap, derivative or other transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (iii) any rating agency, or (iv) the CUSIP Service Bureau or any
similar organization, (g) with the consent of the Borrower or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Without limiting Section 9.04, the Borrower agrees that the terms of this
Section 9.11 shall set forth the entire agreement between the Borrower and each
Lender (including the Administrative Agent) with respect to any confidential
information previously or hereafter received by such Lender in connection with
this Agreement, and this Section 9.11 shall supersede any and all prior
confidentiality agreements entered into by such Lender with respect to such
confidential information.

 

Section 9.12.  Disclosure.  The Borrower and each Lender hereby acknowledge and
agree that the Administrative Agent, the Arrangers, the Co-Arrangers and/or
their Affiliates from time to time may hold investments in, make other loans to
or have other relationships with the Borrower and its Affiliates.

 

Section 9.13.  USA PATRIOT ACT NOTIFICATION.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA PATRIOT ACT, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the USA PATRIOT ACT.  The Borrower shall provide such information promptly
upon the request of a Lender.

 

ARTICLE 10
THE ADMINISTRATIVE AGENT

 

Section 10.01.  Authorization and Authority.  Each Lender hereby irrevocably
appoints Credit Suisse AG to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and

 

55

--------------------------------------------------------------------------------


 

to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  Other than Section 10.06, the provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and the Borrower shall have no rights as a third party beneficiary of any of
such provisions.

 

Section 10.02.  Administrative Agent Individually. (a) The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

(b)           Each Lender understands that the Person serving as Administrative
Agent, acting in its individual capacity, and its Affiliates (collectively, the
“Agent’s Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 10.02 as “Activities”) and may engage
in the Activities with or on behalf of the Borrower or its Affiliates. 
Furthermore, the Agent’s Group may, in undertaking the Activities, engage in
trading in financial products or undertake other investment businesses for its
own account or on behalf of others (including the Borrower and its Affiliates
and including holding, for its own account or on behalf of others, equity, debt
and similar positions in the Borrower or its Affiliates), including trading in
or holding long, short or derivative positions in securities, loans or other
financial products of one or more of the Borrower and its Affiliates.  Each
Lender understands and agrees that in engaging in the Activities, the Agent’s
Group may receive or otherwise obtain information concerning the Borrower and
its Affiliates (including information concerning the ability of the Borrower to
perform its obligations hereunder and under the other Loan Documents) which
information may not be available to any of the Lenders that are not members of
the Agent’s Group.  None of the Administrative Agent nor any member of the
Agent’s Group shall have any duty to disclose to any Lender or use on behalf of
the Lenders, and shall not be liable for the failure to so disclose or use, any
information whatsoever about or derived from the Activities or otherwise
(including any information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the Borrower or
any Affiliate thereof) or to account for any revenue or profits obtained in
connection with the Activities, except that the Administrative Agent shall
deliver or otherwise make available to each Lender such documents as are
expressly required by any Loan Document to be transmitted by the Administrative
Agent to the Lenders.

 

(c)           Each Lender further understands that there may be situations where
members of the Agent’s Group or their respective customers (including the
Borrower and its Affiliates) either

 

56

--------------------------------------------------------------------------------


 

now have or may in the future have interests or take actions that may conflict
with the interests of any one or more of the Lenders (including the interests of
the Lenders hereunder and under the other Loan Documents).  Each Lender agrees
that no member of the Agent’s Group is or shall be required to restrict its
activities as a result of the Person serving as Administrative Agent being a
member of the Agent’s Group, and that each member of the Agent’s Group may
undertake any Activities without further consultation with or notification to
any Lender.  None of (i) this Agreement nor any other Loan Document, (ii) the
receipt by the Agent’s Group of information (including Information) concerning
the Borrower or its Affiliates (including information concerning the ability of
the Borrower to perform its obligations hereunder and under the other Loan
Documents) nor (iii) any other matter shall give rise to any fiduciary or
equitable duties (including without limitation any duty of trust or confidence)
owing by the Administrative Agent or any member of the Agent’s Group to any
Lender including any such duty that would prevent or restrict the Agent’s Group
from acting on behalf of customers (including the Borrower or its Affiliates) or
for its own account.

 

Section 10.03.  Duties of Administrative Agent; Exculpatory Provisions.  (a) The
Administrative Agent’s duties hereunder and under the other Loan Documents are
solely ministerial and administrative in nature and the Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, but shall be required
to act or refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the written direction of the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent or any of its
Affiliates to liability or that is contrary to any Loan Document or applicable
law.

 

(b)        The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 8.01 or 8.02) or (ii) in the absence
of its own gross negligence or willful misconduct.  The Administrative Agent
shall be deemed not to have knowledge of any Default or Unmatured Default or the
event or events that give or may give rise to any Default or Unmatured Default
unless and until the Borrower or any Lender shall have given written notice to
the Administrative Agent describing such Default or Unmatured Default and such
event or events.

 

(c)        Neither the Administrative Agent nor any member of the Agent’s Group
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty, representation or other information made or supplied in or
in connection with this Agreement or any other Loan Document, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith or the adequacy, accuracy and/or
completeness of the information contained therein, (iii) the performance or
observance of any of

 

57

--------------------------------------------------------------------------------


 

the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Unmatured Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or the
perfection or priority of any Lien or security interest created or purported to
be created hereby or (v) the satisfaction of any condition set forth in
Article 4 or elsewhere herein, other than (but subject to the foregoing clause
(ii)) to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

(d)        Nothing in this Agreement or any other Loan Document shall require
the Administrative Agent or any of its Related Parties to carry out any “know
your customer” or other checks in relation to any person on behalf of any Lender
and each Lender confirms to the Administrative Agent that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by the Administrative
Agent or any of its Related Parties.

 

Section 10.04.  Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless an officer of the Administrative
Agent responsible for the transactions contemplated hereby shall have received
notice to the contrary from such Lender prior to the making of such Loan, and
such Lender shall not have made available to the Administrative Agent such
Lender’s ratable portion of such Advance.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Section 10.05.  Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  Each such sub agent and the Related
Parties of the Administrative Agent and each such sub agent shall be entitled to
the benefits of all provisions of this Article 10 and Section 9.06 (as though
such sub-agents were the “Administrative Agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

58

--------------------------------------------------------------------------------


 

Section 10.06.  Resignation of Administrative Agent.  The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrower. 
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, with the consent of the Borrower unless a Default has occurred and is
continuing (and otherwise in consultation with the Borrower)(provided that such
consent of the Borrower shall not be unreasonably withheld or delayed and shall
be deemed to have been given if the Borrower has not responded within five
Business Days of the Borrower’s receipt of a written notice requesting such
consent), to appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (such 30-day period, the “Lender Appointment Period”), then the
retiring Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above.  In addition
and without any obligation on the part of the retiring Administrative Agent to
appoint, on behalf of the Lenders, a successor Administrative Agent, the
retiring Administrative Agent may at any time upon or after the end of the
Lender Appointment Period notify the Borrower and the Lenders that no qualifying
Person has accepted appointment as successor Administrative Agent and the
effective date of such retiring Administrative Agent’s resignation.  Upon the
resignation effective date established in such notice and regardless of whether
a successor Administrative Agent has been appointed and accepted such
appointment, the retiring Administrative Agent’s resignation shall nonetheless
become effective and (i) the retiring Administrative Agent shall be discharged
from its duties and obligations as Administrative Agent hereunder and under the
other Loan Documents, (ii) all payments and communications provided to be made
to or through the Administrative Agent shall instead be made by or to each
Lender directly and (iii) all determinations to be made by the Administrative
Agent shall instead be made by the Required Lenders, in each case, until such
time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties as
Administrative Agent of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations as Administrative Agent hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this paragraph).  The
fees payable by the Borrower to a successor Administrative Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article and Section 9.06 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

Section 10.07.  Non-Reliance on Administrative Agent and Other Lenders.

 

(a)        Each Lender confirms to the Administrative Agent, each other Lender
and each of their respective Related Parties that it (i) possesses (individually
or through its Related Parties) such knowledge and experience in financial and
business matters that it is capable, without reliance on the Administrative
Agent, any other Lender or any of their respective Related Parties,

 

59

--------------------------------------------------------------------------------


 

of evaluating the merits and risks (including tax, legal, regulatory, credit,
accounting and other financial matters) (x) of entering into this Agreement,
(y) of making Loans and other extensions of credit hereunder and under the other
Loan Documents and (z) in taking or not taking actions hereunder and thereunder,
(ii) is financially able to bear such risks and (iii) has determined that
entering into this Agreement and making Loans and other extensions of credit
hereunder and under the other Loan Documents is suitable and appropriate for it.

 

(b)        Each Lender acknowledges that (i) it is solely responsible for making
its own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Loan Documents, (ii) it has,
independently and without reliance upon the Administrative Agent, any other
Lender or any of their respective Related Parties, made its own appraisal and
investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information,
as it has deemed appropriate and (iii) it will, independently and without
reliance upon the Administrative Agent, any other Lender or any of their
respective Related Parties, continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Loan Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:

 

(i)        the financial condition, status and capitalization of the Borrower;

 

(ii)       the legality, validity, effectiveness, adequacy or enforceability of
this Agreement and each other Loan Document and any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;

 

(iii)      determining compliance or non-compliance with any condition hereunder
to the making of a Loan and the form and substance of all evidence delivered in
connection with establishing the satisfaction of each such condition; and

 

(iv)     the adequacy, accuracy and/or completeness of the information delivered
by the Administrative Agent, any other Lender or by any of their respective
Related Parties under or in connection with this Agreement or any other Loan
Document, the transactions contemplated hereby and thereby or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document.

 

Section 10.08.  No Other Duties, Etc.  None of the Lenders (or Affiliates of
Lenders) identified in this Agreement as the “Syndication Agent” or “Arrangers”
or “Co-Arrangers” or “Co-Documentation Agents” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement in such
identified capacity other than those (in the case of those who are Lenders)
applicable to all Lenders as such.  Without limiting the foregoing, none of such
Lenders (or Affiliates of Lenders) shall have or be deemed to have a fiduciary
relationship with any Lender.  Each Lender hereby makes the same acknowledgments
with respect to such

 

60

--------------------------------------------------------------------------------


 

Lenders (and such Affiliates) as it makes with respect to the Administrative
Agent in Section 10.07.

 

ARTICLE 11
SETOFF; RATABLE PAYMENTS

 

Section 11.01.  Setoff.  In addition to, and without limitation of, any rights
of the Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower may
be offset and applied toward the payment of the Obligations owing to such
Lender, whether or not the Obligations, or any part thereof, shall then be due.

 

Section 11.02.  Ratable Payments.  If any Lender, whether by setoff or
otherwise, has payment made to it upon its Outstanding Credit Exposure (other
than payments received pursuant to Sections 3.01, 3.02, 3.04, 3.05 or 9.06) in a
greater proportion than that received by any other Lender, such Lender agrees,
promptly upon demand, to purchase a portion of the Aggregate Outstanding Credit
Exposure held by the other Lenders so that after such purchase each Lender will
hold its ratable proportion of the Aggregate Outstanding Credit Exposure.  If
any Lender, whether in connection with setoff or amounts which might be subject
to setoff or otherwise, receives collateral or other protection for its
Obligations or such amounts which may be subject to setoff, such Lender agrees,
promptly upon demand, to take such action necessary such that all Lenders share
in the benefits of such collateral ratably in proportion to their respective
Outstanding Credit Exposure.  In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.

 

ARTICLE 12
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

Section 12.01.  Successors and Assigns.  The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower and the
Lenders and their respective successors and assigns permitted hereby, except
that (i) the Borrower shall not have the right to assign its rights or
obligations under the Loan Documents, (ii) any assignment by any Lender must be
made in compliance with Section 12.03 and (iii) any participation must be made
in compliance with Section 12.02.  Any attempted assignment or transfer by any
party not made in compliance with this Section 12.01 shall be null and void,
unless such attempted assignment or transfer is treated as a participation in
accordance with Section 12.03(b).  The parties to this Agreement acknowledge
that clause (ii) of this Section 12.01 relates only to absolute assignments and
this Section 12.01 does not prohibit assignments creating security interests,
including, without limitation, (A) any pledge or assignment by any Lender of all
or any portion of its rights under this Agreement and any Note to secure
obligations of such Lender,

 

61

--------------------------------------------------------------------------------


 

including to a Federal Reserve Bank, the European Central Bank or any other
central bank to which such Lender reports (provided that, no such pledge or
assignment shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender party hereto) or (B) in
the case of a Lender which is a Fund, any pledge or assignment of all or any
portion of its rights under this Agreement and any Note to its trustee in
support of its obligations to its trustee; provided, however, that no such
pledge or assignment creating a security interest shall release the transferor
Lender from its obligations hereunder unless and until the parties thereto have
complied with the provisions of Section 12.03.  The Administrative Agent may
treat the Person which made any Loan or which holds any Note as the owner
thereof for all purposes hereof unless and until such Person complies with
Section 12.03; provided, however, that the Administrative Agent may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person.  Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents.  Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.

 

Section 12.02.  Participations.  (a) Permitted Participants; Effect.  Any Lender
may, in the ordinary course of its business and in accordance with applicable
law, at any time sell to one or more banks or other entities (“Participants”)
participating interests in any Outstanding Credit Exposure of such Lender, any
Note held by such Lender, any Commitment of such Lender or any other interest of
such Lender under the Loan Documents.  In the event of any such sale by a Lender
of participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Outstanding Credit Exposure and the
holder of any Note issued to it in evidence thereof for all purposes under the
Loan Documents, all amounts payable by the Borrower under this Agreement shall
be determined as if such Lender had not sold such participating interests, and
the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.

 

(b)        Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Commitment in which such
Participant has an interest which would require consent of all of the affected
Lenders pursuant to the terms of Section 8.02 or of any other Loan Document.

 

(c)        Benefit of Certain Provisions.  The Borrower agrees that each
Participant which has been identified as such to the Borrower in writing shall
be deemed to have the right of setoff provided in Section 11.01 in respect of
its participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to

 

62

--------------------------------------------------------------------------------


 

it as a Lender under the Loan Documents; provided, that each Lender shall retain
the right of setoff provided in Section 11.01 with respect to the amount of
participating interests sold to each Participant.  The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.01, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.02 as if each Participant were a Lender.  The
Borrower further agrees that each Participant shall be entitled to the benefits
of Section 3.01, 3.02 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.03, provided that
(i) a Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.02 or 3.05 than the Lender who sold the participating interest
to such Participant would have received had it retained such interest for its
own account, unless the sale of such interest to such Participant is made with
the prior written consent of the Borrower, and (ii) any Participant complies
with the provisions of Section 3.05 to the same extent as if it were a Lender.

 

Section 12.03.  Assignments.  (a) Permitted Assignments.  Any Lender may, in the
ordinary course of its business and in accordance with applicable law, at any
time assign to one or more banks or other entities other than the Borrower or
any of its Affiliates (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents.  Such assignment shall be substantially in
the form of Exhibit C or in such other form as may be agreed to by the parties
thereto.  The consent of the Borrower and the Administrative Agent shall be
required prior to an assignment becoming effective with respect to a Purchaser
which is not a Lender, an Affiliate thereof, an Approved Fund or a Permitted
Assignee; provided, however, that, with respect to assignments after the Closing
Date, (i) if a Default or an Unmatured Default has occurred and is continuing,
the consent of the Borrower shall not be required and (ii) such consent shall be
deemed to have been given if the Borrower has not responded within five Business
Days of the Borrower’s receipt of a written notice requesting such consent. 
Such consent shall not be unreasonably withheld or delayed.  Each such
assignment with respect to a Purchaser which is not a Lender or an Affiliate
thereof shall (unless each of the Borrower and the Administrative Agent
otherwise consents) be in an amount not less than the lesser of (i) $1,000,000
and in increments of $1,000,000 in excess thereof (with contemporaneous
assignments to two or more Approved Funds being combined for the purpose of
determining whether the minimum assignment requirement is met) or (ii) the
remaining amount of the assigning Lender’s Commitment or Outstanding Credit
Exposure (if the applicable Commitment has been terminated).  The amount of the
assignment shall be based on the Commitment or Outstanding Credit Exposure (if
the applicable Commitment has been terminated) subject to the assignment,
determined as of the date of such assignment or as of the “Trade Date”, if the
“Trade Date” is specified in the assignment.

 

(b)        Effect; Effective Date.  Upon (i) delivery (via an electronic
settlement system acceptable to the Administrative Agent) to and acceptance by
the Administrative Agent of an assignment, together with any consents required
by 12.03, (ii) payment of a $3,500 fee to the Administrative Agent for
processing such assignment and (iii) if the assignee is not a Lender, delivery
to the Administrative Agent by the assignee of an Administrative Questionnaire,
such assignment shall become effective on the effective date specified in such
assignment.  On and

 

63

--------------------------------------------------------------------------------


 

after the effective date of such assignment, such Purchaser shall for all
purposes be a Lender party to this Agreement and any other Loan Document
executed by or on behalf of the Lenders and shall have all the rights and
obligations of a Lender under the Loan Documents, to the same extent as if it
were an original party hereto, and no further consent or action by the Borrower,
the Lenders or the Administrative Agent shall be required to release the
transferor Lender with respect to the percentage of the Aggregate Commitment and
Outstanding Credit Exposure assigned to such Purchaser.  In the case of an
assignment covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a Lender hereunder but shall
continue to be entitled to the benefits of, and subject to, those provisions of
this Agreement and the other Loan Documents which survive payment of the
Obligations and termination of the applicable agreement.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 12.03 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.02.  Upon the consummation of any assignment to a
Purchaser pursuant to this Section 12.03(b), the transferor Lender, the
Administrative Agent and the Borrower shall, if the transferor Lender or the
Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Lender and new Notes or, as appropriate, replacement Notes,
are issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment.

 

(c)        Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at one of its offices in New York,
New York a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

Section 12.04.  Dissemination of Information.  The Borrower authorizes each
Lender to disclose to any Participant or Purchaser or any other Person acquiring
an interest in the Loan Documents by operation of law (each a “Transferee”) and
any prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries; provided
that each Transferee and prospective Transferee agrees to be bound by
Section 9.11 of this Agreement.

 

Section 12.05.  Tax Treatment.  If any interest in any Loan Document is
transferred to any Transferee which is not organized under the laws of the
United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.05(d).

 

64

--------------------------------------------------------------------------------


 

ARTICLE 13
NOTICES

 

Section 13.01.  Giving Notice.  Except as otherwise permitted by Section 2.14
with respect to borrowing notices, all notices, requests and other
communications to any party hereunder shall be in writing (including electronic
transmission, facsimile transmission or similar writing) and shall be given to
such party: (a) in the case of the Borrower or the Administrative Agent, at its
address or facsimile number set forth on the signature pages hereof, (b) in the
case of any Lender, at its address or facsimile number set forth below its
signature hereto or (c) in the case of any party, at such other address or
facsimile number as such party may hereafter specify for the purpose by notice
to the Administrative Agent and the Borrower in accordance with the provisions
of this Section 13.01.  Each such notice, request or other communication shall
be effective (i) if given by facsimile transmission, when transmitted to the
facsimile number specified in this Section and confirmation of receipt is
received, (ii) if given by mail, 72 hours after such communication is deposited
in the mails with first class postage prepaid, addressed as aforesaid, or
(iii) if given by any other means, when delivered (or, in the case of electronic
transmission, received or confirmed by email) at the address specified in this
Section; provided that notices to the Administrative Agent under Article 2 shall
not be effective until received. Except as set forth below, notwithstanding
anything to the contrary in this Section, the Borrower shall furnish the
materials described in Sections 6.01(a), 6.01(b), 6.01(h) and 6.01(i) by email
or by posting such materials on an internet web site made available to the
Lenders or as otherwise specified to the Borrower by the Administrative Agent.

 

So long as Credit Suisse AG or any of its Affiliates is the Administrative
Agent, materials required to be delivered pursuant to Sections 6.01(a), 6.01(b),
6.01(h) and 6.01(i) shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax or email to the
Administrative Agent as follows: Credit Suisse, Attention of: Sean Portrait,
Eleven Madison Avenue, New York, NY 10010, Fax No. 212-322-2291, Email: 
agency.loanops@credit-suisse.com.  The Borrower agrees that the Administrative
Agent may make such materials, as well as any other written information,
documents, instruments and other materials relating to the Borrower, any of its
Subsidiaries or any other materials or matters relating to this Agreement, the
Notes or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lenders by posting such materials on
Intralinks or a substantially similar electronic system (the “Platform”).  The
Borrower acknowledges that (i) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (ii) the Platform is provided
“as is” and “as available” and (iii) neither the Administrative Agent nor any of
its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform.  No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Administrative Agent or any of its Affiliates in connection with the Platform.

 

65

--------------------------------------------------------------------------------


 

Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender, the Administrative Agent shall deliver a copy of the
Communications to such Lender by email or telecopier.  Each Lender agrees (i) to
notify the Administrative Agent in writing of such Lender’s e-mail address to
which a Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender) and (ii) that
any Notice may be sent to such e-mail address.

 

Section 13.02.  Change of Address.  The Borrower, the Administrative Agent and
any Lender may each change the address for service of notice upon it by a notice
in writing to the other parties hereto.

 

ARTICLE 14
COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent by
facsimile transmission or telephone that it has taken such action and the other
conditions precedent in Section 4.01 have been satisfied.

 

ARTICLE 15
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

Section 15.01.  CHOICE OF LAW.  THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING
A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK; provided, however, that the
interpretation of the definitions of “Borrower Material Adverse Change” and
“Company Material Adverse Change” for purposes of the Loan Documents shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws.

 

Section 15.02.  CONSENT TO JURISDICTION.  THE BORROWER HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK
STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY (TO THE FULLEST
EXTENT PERMITTED BY LAW) IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF

 

66

--------------------------------------------------------------------------------


 

SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN
THE COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY THE BORROWER
AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE
ADMINISTRATIVE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL
BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

 

Section 15.03.  WAIVER OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT
AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

67

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.

 

 

AON CORPORATION

 

 

 

 

 

By:

/s/ Christa Davies

 

 

Name:

Christa Davies

 

 

Title:

CFO

 

 

 

Aon Center

 

200 East Randolph Drive

 

Chicago, Il 60601

 

Attn:

Paul Hagy

 

 

 

 

Tel:

312-381-3230

 

Fax:

312-381-3230

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, Cayman Islands Branch

 

as Lender and as Administrative Agent

 

 

 

 

 

By:

/s/ Shaheen Malik

 

 

Name:

Shaheen Malik

 

 

Title:

Vice President

 

 

 

By:

/s/ Kevin Buddhdew

 

 

Name:

Kevin Buddhdew

 

 

Title:

Associate

 

 

 

Agency Manager

 

One Madison Avenue

 

New York, NY 10010

 

Attn.:

Sean Portrait

 

 

 

 

Fax:

212-322-2291

 

Email:

agency.loanops@credit-suisse.com

 

--------------------------------------------------------------------------------


 

 

Morgan Stanley Bank, N.A.

 

 

 

 

 

By:

/s/ Subhalakshmi Ghosh-Kohli

 

 

Name:

Subhalakshmi Ghosh-Kohli

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

Bank of America, N.A.

 

 

 

 

 

By:

/s/ Scott W. Reynolds

 

 

Name:

Scott W. Reynolds

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Deutsche Bank AG New York Branch

 

 

 

 

 

By:

/s/ John S. McGill

 

 

Name:

John S. McGill

 

 

Title:

Director

 

 

 

By:

/s/ Robert Chesley

 

 

Name:

Robert Chesley

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

By:

/s/ Joseph Lux

 

 

Name:

Joseph Lux

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

METROPOLITAN LIFE INSURANCE COMPANY

 

 

 

 

 

METLIFE INSURANCE COMPANY OF CONNECTICUT

 

 

 

by Metropolitan Life Insurance Company, its Investment Manager

 

 

 

 

 

By:

/s/ Judith A. Gulotta

 

 

Name:

Judith A. Gulotta

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

Australia and New Zealand Banking Group Limited

 

 

 

 

 

By:

/s/ John W. Wade

 

 

Name:

John W. Wade

 

 

Title:

Deputy General Manager

 

 

 

Head of Operations and Infrastructure

 

--------------------------------------------------------------------------------


 

 

The Northern Trust Company

 

 

 

 

 

By:

/s/ Chris McKean

 

 

Name:

Chris McKean

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC

 

 

 

 

 

By:

/s/ Mary E. Evans

 

 

Name:

Mary E. Evans

 

 

Title:

Associate Director

 

 

 

By:

/s/ April Varner-Nanton

 

 

Name:

April Varner-Nanton

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, National Association

 

 

 

 

 

By:

/s/ Casey Connelly

 

 

Name:

Casey Connelly

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS

 

 

 

 

 

By:

/s/ Joseph M. Malley

 

 

Name:

Joseph M. Malley

 

 

Title:

Managing Director

 

 

 

 

 

BNP PARIBAS

 

 

 

By:

/s/ Scott Tricarico

 

 

Name:

Scott Tricarico

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Bank of Montreal

 

 

 

 

 

By:

/s/ Scott Morris

 

 

Name:

Scott Morris

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

 

 

 

 

By:

/s/ Oscar D. Cortez

 

 

Name:

Oscar D. Cortez

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

COMMERZBANK AG, New York and Grand Cayman Branches

 

 

 

 

 

By:

/s/ Michele Woessner-Larkin

 

 

Name:

Michele Woessner-Larkin

 

 

Title:

Assistant Vice President

 

 

 

 

 

By:

/s/ Michael P. McCarthy

 

 

Name:

Michael P. McCarthy

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

Fifth Third Bank

 

 

 

 

 

By:

/s/ Kim Puszczewicz

 

 

Name:

Kim Puszczewicz

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

ING Bank N.V.

 

 

 

 

 

By:

/s/ Marc J.J. van der Hooft

 

 

Name:

Marc J.J. van der Hooft

 

 

Title:

Director

 

 

 

 

 

By:

/s/ Marcin Lenart

 

 

Name:

Marcin Lenart

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

KeyBank National Association

 

 

 

 

 

By:

/s/ Mary K. Young

 

 

Name:

Mary K. Young

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

LLOYDS TSB BANK PLC, as Lender

 

 

 

 

 

By:

/s/ Rich Herder

 

 

Name:

Rich Herder

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Candi Obrentz

 

 

Name:

Candi Obrentz

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Mizuho Corporate Bank (USA)

 

 

 

 

 

By:

/s/ David Lim

 

 

Name:

David Lim

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

PNC BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Daniel R. Raynor

 

 

Name:

Daniel R. Raynor

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

Sumitomo Mitsui Banking Corporation

 

 

 

 

 

By:

/s/ William M. Ginn

 

 

Name:

William M. Ginn

 

 

Title:

Executive Officer

 

--------------------------------------------------------------------------------


 

 

U.S. Bank National Association

 

 

 

 

 

By:

/s/ Evan Glass

 

 

Name:

Evan Glass

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Scotiabanc Inc.

 

 

 

 

 

By:

/s/ J.F. Todd

 

 

Name:

J.F. Todd

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ H. Thind

 

 

Name:

J.F. Todd

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

State Street Bank and Trust Company

 

 

 

 

 

By:

/s/ Deirdre M. Holland

 

 

Name:

Deirdre M. Holland

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Royal Bank of Canada

 

 

 

 

 

By:

/s/ Tim Stephens

 

 

Name:

Tim Stephens

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

RBC Bank (USA)

 

 

 

 

 

By:

/s/ Richard Marshall

 

 

Name:

Richard Marshall

 

 

Title:

Market Executive – National Division

 

--------------------------------------------------------------------------------


 

 

Associated Bank, National Association

 

 

 

 

 

By:

/s/ Peter J. Bulandr

 

 

Name:

Peter J. Bulandr

 

 

Title:

Senior Vice President

 

 

 

 

 

By:

/s/ Liliana Huerta

 

 

Name:

Liliana Huerta

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

Pricing Schedule

 

 

 

Level I

 

Level II

 

Level III

 

Level IV

 

Level V

 

Borrower Debt Rating(1)

 

At least A- by S&P or A3 by Moody’s

 

At least BBB+ by S&P or Baa1 by Moody’s

 

At least BBB by S&P or Baa2 by Moody’s

 

At least BBB- by S&P or Baa3 by Moody’s

 

None of Levels I, II, III or IV is applicable

 

 

 

 

 

 

 

 

 

 

 

 

 

Applicable Margin for Eurodollar Advances (bps)

 

200.0

 

250.0

 

300.0

 

350.0

 

400.0

 

 

 

 

 

 

 

 

 

 

 

 

 

Applicable Margin for Alternate Base Rate Advances (bps)

 

100.0

 

150.0

 

200.0

 

250.0

 

300.0

 

 

The Applicable Margin shall be determined in accordance with the foregoing table
based on the Borrower Debt Ratings from time to time.  The Borrower Debt Rating
in effect on any date for the purposes of this Schedule is that in effect at the
close of business on such date.  If at any time there is no Borrower Debt Rating
from Moody’s or S&P, Level V shall apply.

 

--------------------------------------------------------------------------------

(1)  In the event of a split rating, the applicable rating shall be deemed to be
higher of the two ratings; provided, if the difference between the two ratings
is greater than one sub-grade, the applicable rating shall be deemed to be one
sub-grade below the higher of the two ratings.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

Commitments

 

Lender

 

Commitment

 

1 Credit Suisse AG, Cayman Islands Branch

 

65,000,000.00

 

2 Morgan Stanley Bank, N.A.

 

65,000,000.00

 

3 Bank of America, N.A.

 

55,000,000.00

 

4 Deutsche Bank AG New York Branch

 

55,000,000.00

 

5 The Royal Bank of Scotland plc

 

55,000,000.00

 

6 Metropolitan Life Insurance Company

 

45,000,000.00

 

7 Australia and New Zealand Banking Group Limited

 

40,000,000.00

 

8 The Northern Trust Company

 

40,000,000.00

 

9 UBS Loan Finance LLC

 

40,000,000.00

 

10 Wells Fargo Bank, National Association

 

40,000,000.00

 

11 BNP Paribas

 

40,000,000.00

 

12 Bank of Montreal

 

32,500,000.00

 

13 The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

32,500,000.00

 

14 Commerzbank AG, New York and Grand Cayman Branches

 

32,500,000.00

 

15 Fifth Third Bank

 

32,500,000.00

 

16 ING Bank N.V.

 

32,500,000.00

 

17 KeyBank National Association

 

32,500,000.00

 

18 Lloyds TSB Bank plc

 

32,500,000.00

 

19 Mizuho Corporate Bank (USA)

 

32,500,000.00

 

20 PNC Bank National Association

 

32,500,000.00

 

21 Sumitomo Mitsui Banking Corporation

 

32,500,000.00

 

22 U.S. Bank National Association

 

32,500,000.00

 

23 Scotiabanc Inc.

 

21,250,000.00

 

24 State Street Bank and Trust Company

 

21,250,000.00

 

25 Royal Bank of Canada

 

20,000,000.00

 

26 RBC Bank (USA)

 

20,000,000.00

 

27 Associated Bank, National Association

 

10,000,000.00

 

28 MetLife Insurance Company of Connecticut

 

10,000,000.00

 

TOTAL

 

1,000,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.02(g)

 

Continuing Debt Instruments

 

1.     The Existing Credit Agreement in an aggregate committed amount up to
$400,000,000.

 

2.     The Euro Facility in an aggregate committed amount up to €850,000,000.

 

3.     7.375% Senior Notes due 2012 issued by Aon Corporation, in an aggregate
principal amount of up to $225,000,000.

 

4.     5.05% Senior Unsecured Debentures due 2011 issued by Aon Finance N.S. 1,
ULC and guaranteed by Aon Corporation, in an aggregate principal amount of up to
$375,000,000.

 

5.     8.205% Junior Subordinated Deferrable Interest Debentures Due
January 2027 issued by Aon Corporation, in an aggregate principal amount of up
to $686,995,000.

 

6.     6.25% Guaranteed Notes due July 2014 issued by Aon Financial Services
Luxembourg S.A. and guaranteed by Aon Corporation, in an aggregate principal
amount of up to €500,000,000.

 

7.     Class A1 Senior Floating Rate Notes due 2011 issued by Private Equity
Partnership Structures I LLC (PEPS), in an aggregate principal amount of up to
$47,000,000.

 

8.     Loan Agreement, dated as of June 2009, among Accuracy SAS and BNP
Paribas, as lender, in an aggregate principal amount of up to €1,500,000.

 

9.     Credit Agreement, dated as of October 9, 2009, among Hewitt Associates
L.L.C., as borrower, Hewitt Associates, Inc., as a guarantor, the lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent, providing for a $250,000,000 revolving loan facility.

 

10.   Loan Agreement, dated as of August 8, 2008, among Hewitt Associates
L.L.C., as borrower, Hewitt Associates, Inc., as a guarantor, the lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent, in an aggregate principal amount of up to $270,000,000.

 

11.   Term Loan Credit Facility Agreement, dated as of March 2008, among Hewitt
Bacon & Woodrow Limited, as borrower, Hewitt Associates, Inc., as guarantor, and
Barclays Bank plc, as lender, in an aggregate principal amount of up to
£23,750,000.

 

12.   8.08% Senior Notes, Series A, Tranche 2 due March 30, 2012 issued by
Hewitt Associates L.L.C., in an aggregate principal amount of up to $14,000,000.

 

1

--------------------------------------------------------------------------------


 

13.   7.90% Senior Notes, Series E, due October 15, 2010 issued by Hewitt
Associates L.L.C., in an aggregate principal amount of up to $15,000,000.

 

14.   6.57% Series F Senior Notes due August 21, 2015 issued by Hewitt
Associates L.L.C. and guarantied by Hewitt Associates, Inc., in an aggregate
principal amount of up to $175,000,000.

 

15.   6.98% Series G Senior Notes due August 21, 2018 issued by Hewitt
Associates L.L.C. and guarantied by Hewitt Associates, Inc., in an aggregate
principal amount of up to $55,000,000.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 5.21

 

Foreign Corrupt Practices Act Matters

 

As disclosed in the Borrower’s periodic filings with the Securities and Exchange
Commission (“SEC”), following inquiries from regulators, Borrower commenced an
internal review of its compliance with certain U.S. and non-U.S. anti-corruption
laws, including the Foreign Corrupt Practices Act. In January 2009, Aon Limited,
Borrower’s principal U.K. brokerage subsidiary, entered into a settlement
agreement with the FSA to pay a £5.25 million fine arising from its failure to
exercise reasonable care to establish and maintain effective systems and
controls to counter the risks of bribery arising from the use of overseas firms
and individuals who helped it win business. The SEC and the Department of
Justice (“DOJ”) continue to investigate these matters. Borrower is fully
cooperating with these investigations and has agreed with the U.S. agencies to
toll any applicable statute of limitations pending completion of the
investigations. Based on current information, Borrower is unable to predict at
this time when the SEC and DOJ matters will be concluded, or what regulatory or
other outcomes may result.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTE

 

[$          ]

 

[Date]

 

Aon Corporation, a Delaware corporation (the “Borrower”), promises to pay to the
order of                             (the “Lender”) the aggregate unpaid
principal amount of all Loans made by the Lender to the Borrower pursuant to
Article 2 of the Agreement (as hereinafter defined), in immediately available
funds at the main office of Credit Suisse AG in New York, New York, as
Administrative Agent, together with interest on the unpaid principal amount
hereof at the rates and on the dates set forth in the Agreement.  The Borrower
shall pay the principal of and accrued and unpaid interest on the Loans in full
on the Maturity Date and shall make such mandatory payments as are required to
be made under the terms of Article 2 of the Agreement.

 

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

 

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Three-Year Term Credit Agreement dated as of [        ], 2010
(which, as it may be amended, amended and restated, supplemented or otherwise
modified and in effect from time to time, is herein called the “Agreement”),
among the Borrower, the lenders party thereto, including the Lender, and Credit
Suisse AG, as Administrative Agent, to which Agreement reference is hereby made
for a statement of the terms and conditions governing this Note, including the
terms and conditions under which this Note may be prepaid or its maturity date
accelerated.  Capitalized terms used herein and not otherwise defined herein are
used with the meanings attributed to them in the Agreement.

 

 

AON CORPORATION

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF AON CORPORATION,

 

DATED                 ,

 

Date

 

Amount of Advance

 

Amount of Principal
Paid or Prepaid

 

Unpaid Principal
Balance

 

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

To: The Lenders parties to the Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to that certain Three-Year
Term Credit Agreement dated as of [], 2010 (as amended, modified, renewed or
extended from time to time, the “Agreement”) among the Borrower, the lenders
party thereto and Credit Suisse AG, as Administrative Agent for the Lenders. 
Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.     I am the duly elected [            ] of the Borrower;

 

2.     I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

 

3.     The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate, except as set forth below; and

 

4.     Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered this day of
                              , 20      .

 

--------------------------------------------------------------------------------


 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Schedule of Compliance as of                                 , 20       with
Provisions of Section 6.17 of the Agreement

 

1.              Section 6.17(a) - Consolidated Adjusted EBITDA to Consolidated
Interest Expense

 

A.

Consolidated Adjusted EBITDA (for four fiscal quarters ended
                          , 20     )

 

 

 

 

 

 

(i)

Consolidated Net Income

 

$

 

 

 

 

 

 

(ii)

Consolidated Interest Expense

 

$

 

 

 

 

 

 

(iii)

taxes

 

$

 

 

 

 

 

 

(iv)

depreciation

 

$

 

 

 

 

 

 

(v)

amortization

 

$

 

 

 

 

 

 

(vi)

extraordinary losses

 

$

 

 

 

 

 

 

(vii)

Transaction Costs

 

$

 

 

 

 

 

 

(viii)

non-recurring Merger-related cash charges

 

$

 

 

 

 

 

 

(ix)

extraordinary gains

 

$

 

 

 

 

 

 

(x)

Sum of (i) through (viii) minus (ix)

 

$

 

 

 

 

 

B.

Consolidated Interest Expense (for four fiscal quarters ended
                          , 20     )   $                          

 

 

 

C.

Ratio of A to B to 1.0

 

 

 

 

D.

Permitted Ratio Greater than 4.0 to 1.0 Complies / Does Not Comply

 

 

2.              Section 6.17(b) - Consolidated Leverage Ratio

 

A.

Consolidated Funded Debt (as of                           , 20     ) $

 

 

B.

Consolidated Adjusted EBITDA (for four fiscal quarters ended
                          , 20     )

 

 

(i)

Consolidated Net Income

 

$

 

 

 

 

 

 

(ii)

Consolidated Interest Expense

 

$

 

 

 

 

 

 

(iii)

taxes

 

$

 

 

 

 

 

 

(iv)

depreciation

 

$

 

 

 

 

 

 

(v)

amortization

 

$

 

 

 

 

 

 

(vi)

extraordinary losses

 

$

 

 

 

 

 

 

(vii)

Transaction Costs

 

$

 

 

 

 

 

 

(viii)

non-recurring Merger-related cash charges

 

$

 

2

--------------------------------------------------------------------------------


 

 

(ix)

extraordinary gains

 

$

 

 

 

 

 

 

(x)

Sum of (i) through (viii) minus (ix)

 

$

 

C.    Ratio of A to B to 1.0

 

D.    Permitted Ratio Less than 3.0 to 1.0 Complies / Does Not Comply

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”). 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters of credit and
swingline loans) (the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment,
without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

                                                          [and is an
Affiliate/Approved Fund(2)]

 

 

 

 

 

3.

 

Borrower:

 

Aon Corporation

 

 

 

 

 

4.

 

Administrative Agent:

 

Credit Suisse AG, acting through its Cayman Islands Branch, as Administrative
Agent under the Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement

 

The $1,000,000,000 Three-Year Term Credit Agreement dated as of
                      , 2010 among Aon Corporation, the Lenders parties thereto,
Credit Suisse AG, acting through its Cayman Islands Branch, as Administrative
Agent, and the other agents parties thereto.

 

--------------------------------------------------------------------------------

(2)           Select as applicable.

 

1

--------------------------------------------------------------------------------


 

6.

 

Assigned Interest:

 

 

 

Aggregate Amount of
Commitment/Loans for all
Lenders(3)

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans(14)

 

CUSIP Number

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

 

Effective Date:                                  , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

Title:

 

 

Consented to and Accepted:

 

CREDIT SUISSE AG,

acting through its Cayman Islands Branch,

as Administrative Agent

 

By:

 

 

 

Title:

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

2

--------------------------------------------------------------------------------


 

[Consented to:]

AON CORPORATION

 

By:

 

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

ANNEX 1

 

AON CORPORATION

 

$                                 CREDIT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

 

1.             Representations and Warranties.

 

1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with any Loan
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other instrument or document
delivered pursuant thereto, other than this Assignment (herein collectively the
“Loan Documents”), or any collateral thereunder, (iii) the financial condition
of Company, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements if any, under the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision, and
(v) if it is a Non-US Lender, attached to the Assignment is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on Administrative Agent, the Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

4

--------------------------------------------------------------------------------


 

2.             Payments.  From and after the Effective Date, Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

3.             General Provisions.  This Assignment shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment.  THIS AGREEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH LAWS OF THE STATE OF NEW YORK.

 

5

--------------------------------------------------------------------------------

 